Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 1 of 104



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                              FORT PIERCE DIVISION

                   Case No. 2:20-cv-14058-ROSENBERG/MAYNARD

   _________________________________________
                                             )
   GUSTAVO CORTEZ-ROMERO,                    )
   LUIS GERARDO ALVAREZ-ALONSO,              )
   NOE BADILLO-FLORES,                       )
   SABINO CAMPUZANO-DOMINGA,                 )
   ROMAN CAMPUZANO-SOLANO,                   )
   ADAN CASTRO-GUERRERO,                     )
   MIGUEL ANGEL CERECEDO-RODRIGUEZ, )
   DIEGO CRUZ-CRUZ,                          )
   QUIRINO EUGENIO-LUGO,                     )
   LEOBARDO GONZALEZ-OLVERA,                 )
   ALFREDO LUGO-GARCIA,                      )
   FIDENCIO MARTINEZ-GREGORIO,               )
   OSCAR MERIDA-GODINEZ,                     )
   MIGUEL ANGEL MORALES-TELLEZ,              )
   EDUARDO RODRIGUEZ-CRUZ,                   )
   CASIMIRO RODRIGUEZ-ESCOBAR,               )
   BERNARDO SANTIAGO-ZARAGOZA,               )
   BONIFACIO VILLEGAS-CERECEDO, and          )
   EDUARDO YAÑEZ-YAÑEZ,                      )
                                             )
               Plaintiffs,                   )
                                             )
   v.                                        )
                                             )
   MARIN J CORP and                          )
   JORGE J. MARIN,                           )
                                             )
               Defendants.                   )
   _________________________________________ )


                         SECOND AMENDED COMPLAINT

                            PRELIMINARY STATEMENT
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 2 of 104



          1.      This is an action by 19 migrant agricultural workers (“Farmworkers”) who were

   recruited by Marin J Corp (“Marin J”) and Jorge J. Marin (together, “Defendants”) to harvest

   watermelons, cantaloupes, and pumpkins in Missouri during the summer of 2018. Plaintiffs

   Diego Cruz-Cruz, Quirino Eugenio-Lugo, Alfredo Lugo-Garcia, Fidencio Martinez-Gregorio,

   and Noe Badillo-Flores also worked with Defendants’ crews in Florida during 2018. Plaintiffs

   Quirino Eugenio-Lugo and Fidencio Martinez-Gregorio harvested apples with Defendants’ crew

   in North Carolina in the fall of 2018.

          2.      By and through their agents in Mexico, Defendants lured the Farmworkers to the

   United States with fraudulent promises regarding the wages and living conditions. After being

   forced to pay illegal recruitment fees to Defendants’ agents in Mexico, the Farmworkers

   obtained visas through the federal government’s H-2A temporary agricultural worker program

   and traveled to Defendants’ jobsites at their own expense. Many of the Farmworkers took out

   loans to cover their expenses to obtain the visas and travel to the United States. Although federal

   law required Defendants to reimburse the Farmworkers for their pre-employment transportation

   and visa expenses, Defendants failed to do so. Instead, Defendants issued checks to a number of

   the Farmworkers for part of these expenses but required these workers to kick back these

   reimbursement payments.

          3.      The Farmworkers were employed harvesting, loading, transporting, grading, and

   packing watermelons with Defendants’ labor crew during the 2018 southeastern Missouri

   watermelon harvest. Throughout this period, Defendants paid the Farmworkers wages well

   below those promised in their employment contracts and required by federal and state law.

          4.      Defendants engaged in a systematic scheme of coercion and threats to force the

   Farmworkers and other crewmembers to continue working. Defendants did not pay the



                                                  -2-
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 3 of 104



   Farmworkers the promised wages, but instead significantly underpaid them, thereby maintaining

   them in a state of indebtedness and rendering them financially unable to leave. Defendants

   housed the Farmworkers in seriously substandard accommodations, including the former

   Dunklin County jail. Defendants maintained close surveillance over the Farmworkers’ activities

   to ensure that they neither notified law enforcement personnel about the deplorable conditions

   nor escaped or otherwise left employment with the Marin J crew. In an attempt to confine the

   Farmworkers to Defendants’ employ and ensure the Farmworkers performed labor and provided

   services on Defendants’ terms, Defendants and their agents threatened to deport, extort, blacklist,

   and inflict harm on the Farmworkers and their families abroad. Under these circumstances, for

   most of the Farmworkers the only meaningful option was to remain and work.

          5.      In order to conceal their unlawful activities and forced labor scheme, Defendants

   and their agents ordered the Farmworkers to not discuss the substandard pay and conditions

   when they were interviewed by U. S. Department of Labor (“DOL”) officials investigating the

   situation. Defendants enforced these directives with threats of deportation, blacklisting, and

   physical harm to the Farmworkers and their families.

          6.      Defendants violated the Fair Labor Standards Act (“FLSA”) by failing to pay

   each of the Farmworkers at least the required minimum hourly wage for every compensable hour

   of labor performed in a workweek and by failing to pay overtime wages as required by law.

          7.      Defendants breached their employment contracts with the Farmworkers by,

   among other things, failing to pay promised wages, providing the Farmworkers with substandard

   accommodations, and failing to comply with applicable field sanitation regulations and

   standards.




                                                  -3-
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 4 of 104



          8.      Defendants violated the Trafficking Victims Protection Reauthorization Act

   (“TVPRA”) by knowingly obtaining the Farmworkers’ labor through threats of force, serious

   harm, and abuse of legal process to the Farmworkers and their families and by benefitting

   financially from this forced labor scheme.

                                   JURISDICTION AND VENUE

          9.      This Court has jurisdiction over this action pursuant to 29 U.S.C. § 216(b)

   (FLSA), 18 U.S.C. § 1595(a) (TVPRA), and 28 U.S.C. § 1331 (subject matter jurisdiction). This

   action is authorized and instituted pursuant to these statutory provisions.

          10.     This Court has supplemental jurisdiction over the Farmworkers’ state law causes

   of action pursuant to 28 U.S.C. § 1367(a), including claims for breach of contract and for

   violations of the Florida Minimum Wage Act, Fla. Stat. § 448.110(6)(a), Missouri wage payment

   law, Mo. Rev. Stat. § 290.527, and North Carolina Wage and Hour Act, N.C.G.S. § 95-25.6.

   These state law claims are so related to the federal claims that they form part of the same case or

   controversy.

          11.     This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C.

   §§ 2201 and 2202.

          12.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b). Defendant Jorge

   J. Marin is a resident of Avon Park, Highlands County, Florida. Defendant Marin J maintains its

   principal place of business in Avon Park, Highlands County, Florida.

                                                PARTIES

          13.     Plaintiff Farmworkers are citizens of Mexico. Each of them was admitted to the

   United States in 2018 on a temporary basis pursuant to the Immigration and Nationality Act, 8

   U.S.C. § 1101(a)(15)(H)(ii)(a), in order to perform agricultural labor for Marin J. The



                                                   -4-
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 5 of 104



   Farmworkers received H-2A visas pursuant to this statutory provision and were lawfully

   employed by Defendants under these visas.

          14.     Defendant Marin J is a Florida corporation headquartered in Avon Park, Florida.

   In 2018, Marin J was an H-2A labor contractor within the meaning of the H-2A regulations, 20

   C.F.R. § 655.103(b), in that, in exchange for valuable consideration, it recruited, solicited, hired,

   transported, and furnished H-2A workers for agricultural employment. Marin J was an employer

   of the Farmworkers, whom it employed as its employees, in 2018 within the meaning of the H-

   2A Program, 20 C.F.R. § 655.103, the FLSA, 29 U.S.C. § 203(d), and the Missouri wage

   payment law, Mo. Rev. Stat. § 290.500(4). Marin J hired the Farmworkers, directed and

   supervised their daily work activities, assigned them their tasks on a daily basis, and paid them

   wages for their labor.

          15.     Defendant Jorge J. Marin, also known as Jorge Jovan Marin-Gomez, is a resident

   of Avon Park, Florida. He is the owner, president, and sole officer of Defendant Marin J, and he

   directed and controlled Marin J’s activities in 2018 on a daily basis. In 2018 Jorge J. Marin was

   an H-2A labor contractor within the meaning of the H-2A regulations, 20 C.F.R. § 655.103(b), in

   that, in exchange for valuable consideration, he recruited, solicited, hired, transported, and

   furnished H-2A workers for agricultural employment.

          16.     Jorge J. Marin was an employer of the Farmworkers in 2018 within the meaning

   of the FLSA, 29 U.S.C. § 203(d), the H-2A regulations, 20 C.F.R. § 655.103(b), and the

   Missouri wage payment law, Mo. Rev. Stat. § 290.500(4), because, among other things, he

   determined what tasks the Farmworkers would perform each day, supervised the Farmworkers’

   performance of their assigned tasks, and paid the Farmworkers wages for their labor. As a joint




                                                   -5-
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 6 of 104



   employer, Jorge J. Marin was contractually bound, along with Marin J, to the Farmworkers by

   the terms of their employment contracts.

                                                FACTS

                                   The Federal H-2A Visa Program

          17.     The H-2A program was created by the Immigration and Nationality Act, 8 U.S.C.

   § 1188, and is implemented through regulations set out at 20 C.F.R. §§ 655.100 to 655.185 and

   29 C.F.R. §§ 501.0 to 501.47. The H-2A program authorizes the admission of non-immigrant

   workers to perform agricultural labor or services of a seasonal or temporary nature.

          18.     An agricultural employer in the United States may import aliens to perform labor

   of a temporary nature if the DOL certifies that (1) there are insufficient available workers within

   the United States to perform the job, and (2) the employment of aliens will not adversely affect

   the wages and working conditions of similarly-situated U.S. workers. 8 U.S.C. §§

   1101(a)(15)(H)(ii)(a), 1188(a)(1); 20 C.F.R. § 655.100. Aliens admitted in this fashion are

   commonly referred to as “H-2A workers.”

          19.     Employers seeking the admission of H-2A workers must first file a temporary

   labor certification application with the DOL. 20 C.F.R. § 655.130. This application must include

   a job offer, commonly referred to as a “clearance order” or “job order,” complying with

   applicable regulations. 20 C.F.R. § 655.121(a)(1). Federal regulations establish the minimum

   benefits, wages, and working conditions that must be offered by the petitioning employer in

   order to avoid adversely affecting similarly situated U.S. workers. 20 C.F.R. §§ 655.120,

   655.122 and 655.135. Among these terms are the following:

                  a.      For every hour or portion thereof worked during a pay period, the

          employer must pay the workers the highest of the adverse effect wage rate



                                                  -6-
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 7 of 104



         (“AEWR”), the prevailing wage for the work in the geographic area where the

         work is to be performed, the federal minimum wage, or the state minimum wage.

         20 C.F.R. § 655.120. During the times when Farmworkers were employed by

         Defendants, the AEWR was $11.29 per hour for Florida work, $13.42 per hour

         for Missouri work, and $11.46 per hour for North Carolina work.

                b.      The employer must provide housing at no charge to the H-2A

         workers. All employer-provided housing must meet applicable federal standards.

         20 C.F.R. § 655.122(d)(1), 29 C.F.R. § 1910.142, and 20 C.F.R. § 654.400(b).

                c.      The employer must either furnish free and convenient cooking and

         kitchen facilities or provide each worker with three meals per day. 20 C.F.R. §

         655.122(g). If the employer provides meals to the workers, the charges may not

         exceed those established by 20 C.F.R. § 655.173. The allowable meal charge

         during the 2018 Missouri fruit and vegetable harvest season was $12.26 per day.

                d.      For those workers who complete the first 50 percent of the work

         contract, the employer must pay for transportation costs from the worker’s home

         to the employer’s jobsite not previously reimbursed, as well as daily subsistence

         en route. 20 C.F.R. § 655.122(h)(1).

                e.      For those workers who complete the contract period, the employer

         must provide or pay for transportation from the worksite to the worker’s home, as

         well as pay for or provide subsistence en route. 20 C.F.R. § 655.122(h)(2).

                f.      All transportation provided the H-2A workers must at a minimum

         provide the same vehicle insurance as required under the Migrant and Seasonal

         Agricultural Worker Protection Act (“AWPA”), 29 U.S.C. § 1841, 29 C.F.R. §


                                                -7-
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 8 of 104



         500.105, and 29 C.F.R. §§ 500.120 to 500.128. See 20 C.F.R. § 655.122(h)(4). An

         employer seeking to satisfy its vehicle insurance obligations by using worker’s

         compensation in lieu of vehicle insurance or a liability bond must either ensure

         that the worker’s compensation covers all travel or that vehicle insurance or a

         liability bond exists to provide coverage for travel not covered by worker’s

         compensation. 29 U.S.C. § 1841(c); 29 C.F.R. § 500.122(h)(4).

                g.      The workers must be guaranteed employment for at least three-

         fourths of the workdays covered by the clearance order, including any extensions,

         and if this amount of work is not offered, the workers must be paid the amount

         they would have earned had they been employed for the guaranteed number of

         days. 20 C.F.R. § 655.122(i).

                h.      The employer must keep accurate and adequate records with

         respect to the workers’ earnings, the daily starting and stopping times for work,

         and deductions from wages. 20 C.F.R. § 655.122(j).

                i.      The employer must furnish each worker on payday a written

         statement of his hours and earnings containing, among other things, the hours of

         work offered, the hours actually worked, and the piece-work units produced daily

         by the employee during that pay period. 20 C.F.R. § 655.122(k).

                j.      The working conditions must comply with federal, state, and local

         laws and regulations, including minimum wage laws and health and safety laws.

         20 C.F.R. § 655.135(e); 20 C.F.R. § 501(c)(3)(iii).

                k.      Neither the employer nor its agents will seek or receive payment of

         any kind from the H-2A workers for recruitment costs. 20 C.F.R. § 655.135(j).



                                                 -8-
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 9 of 104



                     l.      The employer must contractually forbid any foreign labor recruiter whom

          he engages in international recruitment of H-2A workers from seeking or receiving

          payments from prospective employees. 20 C.F.R. § 655.135(k).

          20.        The clearance order also functions as an employment contract between the

   agricultural employer and the H-2A workers. 20 C.F.R. § 655.122(q).

                          Marin J’s 2018 Participation in the H-2A Visa Program

          21.        In or about September of 2017, Marin J submitted a temporary labor certification

   application to the Office of Foreign Labor Certification of the DOL’s Employment and Training

   Administration (“ETA”) seeking admission of 75 workers to harvest citrus fruit and blueberries

   in central Florida from November 17, 2017 through June 1, 2018 (ETA case number H-300-

   17326-429366). The temporary labor certification application was signed on behalf of Marin J by

   Jorge J. Marin.

          22.        In early 2018, Marin J submitted two separate temporary labor certification

   applications to the Office of Foreign Labor Certification of the DOL’s ETA seeking workers to

   harvest watermelons in Florida. One application sought admission of 28 workers for employment

   in central Florida from April 25, 2018 through June 3, 2018 (ETA case number H-300-18068-

   884338). The second application requested admission of 40 workers for employment in north

   Florida from May 15 through June 25, 2018 (ETA case number H-300-18078-495864). Both

   labor certification applications were signed on behalf of Marin J by Jorge J. Marin.

          23.        In or about April 2018, Marin J submitted two separate temporary labor

   certification applications to the Office of Foreign Labor Certification of the DOL’s ETA seeking

   workers to harvest and pack watermelons in southeastern Missouri. One application sought

   admission of 27 workers for employment from June 25, 2018 through August 17, 2018, with the



                                                    -9-
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 10 of 104



   workers scheduled to be housed at 200 Slicer Street, Kennett, Missouri (ETA case number H-

   300-18102-843410). The second application requested the admission of 80 workers for

   employment from June 25, 2018 through October 20, 2018, with the workers scheduled to be

   housed at the 84 West Motel, 1433 Saint Francis Street, Kennett, Missouri (ETA case number H-

   300-18124-947696). Both of these temporary labor certification applications were signed on

   behalf of Marin J by Jorge J. Marin.

          24.     In or about July 2018, Marin J submitted a temporary labor certification

   application to the Office of Foreign Labor Certification of the DOL’s ETA seeking workers for

   employment in North Carolina harvesting apples and hemp. The application sought admission of

   15 workers to harvest apples and hemp near Hendersonville, North Carolina from August 8,

   2018 through November 10, 2018 (ETA case number H-300-18169-075975). The temporary

   labor certification application was signed on behalf of Marin J by Jorge J. Marin.

          25.     Each of the temporary labor certification applications described in Paragraphs 21,

   22, 23, and 24 explicitly and implicitly incorporated the DOL’s regulations at 20 C.F.R. § 655

   Subpart B, including the terms described in Paragraph 19.

          26.     As part of the temporary labor certification applications described in Paragraphs

   21, 22, 23, and 24, Defendants submitted clearance orders that contained certifications that the

   orders described the actual terms and conditions of employment being offered and contained all

   material terms of the job, as required by 20 C.F.R. § 653.501(c)(3)(viii). Each of these

   certifications was signed on behalf of Marin J by Jorge J. Marin.

          27.     A true and correct copy of the clearance order (ETA case number H-300-18102-

   843410) submitted by Defendants as part of its request for 27 workers for employment in

   Missouri from June 25, 2018 through August 17, 2018 is attached as Exhibit A.



                                                 - 10 -
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 11 of 104



          28.     A true and correct copy of the clearance order (ETA case number H-300-18124-

   947696) submitted by Defendants as part of its request for 80 workers for employment in

   Missouri from June 25, 2018 through October 20, 2018 is attached as Exhibit B.

          29.     The DOL accepted the temporary labor certification applications and clearance

   orders submitted on behalf of Marin J as described in Paragraphs 21 through 28. The clearance

   orders were circulated to local job service offices in an effort to recruit U.S. workers to fill the

   positions offered.

          30.     On or about January 8, 2018, the DOL’s National Processing Center (“NPC”)

   granted in full Marin J’s temporary labor certification application seeking 75 workers for

   employment harvesting citrus fruit and blueberries in central Florida from November 17, 2017

   through June 1, 2018. U.S. Citizenship and Immigration Services (“USCIS”) of the Department

   of Homeland Security in turn issued H-2A visas to fill the manpower needs described in the

   temporary labor certification application and accompanying clearance order.

          31.     On or about April 18, 2018, the DOL’s NPC granted in full Marin J’s temporary

   labor certification application seeking 28 workers for employment harvesting watermelons in

   central Florida from April 25, 2018 through June 3, 2018. On or about May 17, 2018, the DOL’s

   NPC granted in full Marin J’s application seeking 40 workers for employment harvesting

   watermelons in north Florida from May 15 through June 25, 2018. USCIS in turn issued H-2A

   visas to fill the manpower needs described in these temporary labor certification applications and

   accompanying clearance orders.

          32.     On or about May 24, 2018, the DOL’s NPC granted in full Marin J’s temporary

   labor certification application seeking 27 workers for employment harvesting and packing

   watermelons in Missouri from June 25, 2018 through August 17, 2018. USCIS in turn issued H-



                                                   - 11 -
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 12 of 104



   2A visas to fill the manpower needs described in the temporary labor certification application

   and accompanying clearance order (Exhibit A).

          33.     On or about June 8, 2018, the DOL’s NPC granted in full Marin J’s temporary

   labor certification application seeking 80 workers for employment harvesting, loading,

   transporting, grading and packing watermelons, cantaloupes, and pumpkins in Missouri from

   June 25, 2018 through October 20, 2018. USCIS in turn issued H-2A visas to fill the manpower

   needs described in the temporary labor certification application and accompanying clearance

   order (Exhibit B).

          34.     On or about July 23, 2018, the DOL’s NPC granted in full Marin J’s temporary

   labor certification application seeking 15 workers for employment harvesting apples and hemp in

   North Carolina from August 8, 2018 through November 10, 2018. USCIS in turn issued H-2A

   visas to fill the manpower needs described in the temporary labor certification application and

   accompanying clearance order.

          35.     Defendants failed to contractually forbid its agents and recruiters whom

   Defendants engaged to recruit potential H-2A workers to fill the manpower requirements of the

   temporary labor certification applications described in Paragraphs 21, 22, 23, and 24 from

   seeking or receiving payments from prospective employees.

                Recruitment, Travel, and Arrival in Florida of Diego Cruz-Cruz and
                                       Alfredo Lugo-Garcia

          36.     Defendants recruited and hired Plaintiffs Diego Cruz-Cruz, Alfredo Lugo-Garcia,

   and other individuals in Mexico to fill the central Florida citrus and blueberry harvesting jobs

   described in Defendants’ temporary labor certification application referenced in Paragraph 21.

   This was the first time that Plaintiff Diego Cruz-Cruz had ever come to the United States on an

   H-2A visa.

                                                  - 12 -
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 13 of 104



          37.     Plaintiff Diego Cruz-Cruz undertook considerable economic, familial, and

   personal sacrifices, including borrowing many thousands of pesos, to be able to afford the

   expenses required to come to the United States to work for Defendants.

          38.     As a condition for being selected to receive H-2As visas for the citrus and

   blueberry jobs described in their temporary labor certification application referenced in

   Paragraph 21, Defendants required Plaintiffs Diego Cruz-Cruz and Alfredo Lugo-Garcia to each

   pay a recruitment fee to Defendants’ agents in Mexico, in violation of 20 C.F.R. § 655.135(j).

          39.     After being recruited and hired by Defendants, Plaintiffs Diego Cruz-Cruz and

   Alfredo Lugo-Garcia each traveled at his own expense from his home to Matamoros,

   Tamaulipas, Mexico, where they were interviewed at the U.S. Consulate and issued H-2A visas.

   Plaintiffs Diego Cruz-Cruz and Alfredo Lugo-Garcia entered the United States at Brownsville,

   Texas on or about February 15, 2018 and traveled at their own expense from Brownsville to

   Defendants’ jobsite in central Florida. Upon their arrival in central Florida, Plaintiffs Diego

   Cruz-Cruz and Alfredo Lugo-Garcia were employed harvesting citrus fruit and blueberries as

   members of Defendants’ agricultural labor crew pursuant to Defendants’ temporary labor

   certification application described in Paragraph 21.

          40.     Plaintiffs Diego Cruz-Cruz and Alfredo Lugo-Garcia incurred and paid a number

   of expenses in conjunction with obtaining H-2A visas and entering the United States to come to

   work in Florida for Defendants. These expenses included transportation from their respective

   homes to Matamoros and from Matamoros to Defendants’ jobsite, lodging expenses while in

   Matamoros awaiting the processing of their visa applications, a fee for assistance in completing

   their visa applications and related documents, and a $6.00 (U.S.) fee paid at the U.S./Mexico




                                                  - 13 -
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 14 of 104



   border for issuance of an arrival-departure document referred to as Form I-94. The Form I-94

   was necessary for these Plaintiffs to enter the United States and work for Defendants.

          41.       The expenses incurred and paid by Plaintiffs Diego Cruz-Cruz and Alfredo Lugo-

   Garcia as described in Paragraph 40 were incurred primarily for the benefit or convenience of

   Defendants within the meaning of the regulations implementing the FLSA, 29 C.F.R. §

   531.3(d)(1).

                  Florida Citrus and Blueberry Employment of Diego Cruz-Cruz and
                                         Alfredo Lugo-Garcia

          42.       From approximately February through May of 2018, Defendants employed

   Plaintiffs Diego Cruz-Cruz and Alfredo Lugo-Garcia harvesting citrus fruit and blueberries for

   sale in interstate commerce. The temporary labor certification application described in Paragraph

   21 and the accompanying clearance order served as the employment contract between

   Defendants and Plaintiffs Diego Cruz-Cruz and Alfredo Lugo-Garcia with respect to this

   employment. 20 C.F.R. § 655.122(q).

          43.       Defendants never reimbursed Plaintiffs Diego Cruz-Cruz and Alfredo Lugo-

   Garcia for the expenses described in Paragraph 40. As a result, the wages of each of these

   workers for their respective first workweeks of employment with Defendants’ crew were less

   than the federal minimum wage rate, the Florida minimum wage, and the applicable AEWR.

          44.       Although Plaintiffs Diego Cruz-Cruz and Alfredo Lugo-Garcia each worked for

   Defendants through the conclusion of the Florida contract period, Defendants never reimbursed

   them for their inbound transportation and subsistence expenses as promised in these workers’

   employment contracts and required by 20 C.F.R. § 655.122(h)(1).

          45.       During the 2018 central Florida citrus and blueberry harvests, Defendants

   transported Plaintiffs Diego Cruz-Cruz, Alfredo Lugo-Garcia, and the other members of their

                                                  - 14 -
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 15 of 104



   harvesting crew between the jobsite and their living quarters each day in various vans and buses

   owned by Defendants. These same vehicles were used by Defendants to transport Plaintiffs

   Diego Cruz-Cruz, Alfredo Lugo-Garcia, and the other crewmembers to nearby stores to purchase

   foodstuffs and to laundromats to wash their clothes.

           46.     At no time during the 2018 central Florida citrus and blueberry harvest did

   Defendants have in effect an insurance policy in the amounts prescribed by 29 C.F.R. §

   500.121(b) or a liability bond meeting the requirements of 29 C.F.R. § 500.124 that insured

   either of them against liability for damage to persons or property arising from the operation of

   the vehicles described in Paragraph 45. Instead, Defendants sought to satisfy the vehicle

   insurance requirements of 20 C.F.R. § 655.122(h)(4) through a worker’s compensation insurance

   policy issued to Harbor America Florida, a professional employer organization that Defendants

   hired to provide payroll and other services with respect to Defendants’ employees.

           47.     The workers’ compensation policy maintained by Harbor America Florida and

   referenced in Paragraph 46 did not cover all travel provided by Defendants to Plaintiffs Diego

   Cruz-Cruz, Alfredo Lugo-Garcia, and the other crew members employed during the 2018 central

   Florida citrus and blueberry harvests. It did not cover travel during periods when the passengers

   were not actively engaged in harvesting activities, such as travel to stores and laundromats, or

   interstate trips between jobsites in different states.

           48.     Defendants failed to maintain payroll records accurately recording all

   compensable hours worked by Plaintiffs Diego Cruz-Cruz and Alfredo Lugo-Garcia in the

   central Florida citrus and blueberry harvests. Defendants chronically underreported the number

   of hours worked by these Plaintiffs. The hours and earning statements Defendants provided to




                                                    - 15 -
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 16 of 104



   Plaintiffs Diego Cruz-Cruz and Alfredo Lugo-Garcia were based on the same inaccurate data as

   contained in the payroll records and similarly underreported the number of hours worked.

          49.     For their 2018 work harvesting citrus fruit and blueberries in central Florida for

   Defendants, as described in Paragraph 42, Plaintiffs Diego Cruz-Cruz and Alfredo Lugo-Garcia

   were paid on a piece-rate basis, as delineated in Defendants’ clearance order filed as part of the

   temporary labor certification application described in Paragraph 21. These workers’ weekly

   piece-rate earnings frequently totaled less than the Florida AEWR. At times, these piece-rate

   earnings were less than the amount due under the minimum hourly wage provisions of the FLSA,

   29 U.S.C. § 206(a). On such occasions, Defendants were required to supplement these workers’

   piece-rate earnings so that they at least equaled these wage rates. 20 C.F.R. § 655.122(l)(2).

   These supplemental wages are commonly referred to as a “make up” wage or “build-up pay.”

          50.     Defendants failed to supplement the piece-rate earnings of Plaintiffs Diego Cruz-

   Cruz and Alfredo Lugo-Garcia from their work harvesting citrus fruit and blueberries in central

   Florida so as to ensure that each of their weekly earnings equaled or exceeded the AEWR, as

   required by the contract and 20 C.F.R. § 655.122(l)(2). As a result, Plaintiffs Diego Cruz-Cruz

   and Alfredo Lugo-Garcia were paid wages less than the applicable AEWR and, on occasion, the

   FLSA for their work harvesting citrus fruit or blueberries in central Florida for Defendants.

    Recruitment, Travel, and Arrival in Florida of Quirino Eugenio-Lugo, Fidencio Martinez-
                               Gregorio, and Noe Badillo-Flores

          51.     Defendants recruited and hired Plaintiffs Quirino Eugenio-Lugo, Fidencio

   Martinez-Gregorio, Noe Badillo-Flores, and other individuals in Mexico to fill the central

   Florida watermelon harvesting jobs described in Defendants’ temporary labor certification

   application referenced in Paragraph 22.




                                                  - 16 -
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 17 of 104



          52.      Plaintiff Fidencio Martinez-Gregorio undertook considerable economic, familial,

   and personal sacrifices, including borrowing many thousands of pesos, to be able to afford the

   expenses required to come to the United States to work for Defendants.

          53.      After being recruited and hired by Defendants, Plaintiffs Quirino Eugenio-Lugo,

   Fidencio Martinez-Gregorio, and Noe Badillo-Flores each traveled at his own expense from his

   home to Matamoros, Tamaulipas, Mexico, where he was interviewed at the U.S. Consulate and

   issued an H-2A visa. Plaintiffs Quirino Eugenio-Lugo, Fidencio Martinez-Gregorio, and Noe

   Badillo-Flores entered the United States at Brownsville, Texas in early May 2018 and traveled at

   their own expense from Brownsville to Defendants’ jobsite in central Florida. Upon their arrival

   in central Florida, Plaintiffs Quirino Eugenio-Lugo, Fidencio Martinez-Gregorio, and Noe

   Badillo-Flores were employed harvesting watermelons as members of Defendants’ agricultural

   labor crew pursuant to Defendants’ temporary labor certification application described in

   Paragraph 22.

          54.      Plaintiffs Quirino Eugenio-Lugo, Fidencio Martinez-Gregorio, and Noe Badillo-

   Flores each incurred and paid a number of expenses in conjunction with obtaining H-2A visas

   and entering the United States to come to work in Florida for Defendants. These expenses

   included transportation from their respective home to Matamoros and from Matamoros to

   Defendants’ jobsite, lodging expenses while in Matamoros awaiting the processing of their visa

   applications, a fee for assistance in completing their visa applications and related documents, and

   a $6.00 (U.S.) fee paid at the U.S./Mexico border for issuance of an arrival-departure document

   referred to as Form I-94. The Form I-94 was necessary for Plaintiffs Quirino Eugenio-Lugo,

   Fidencio Martinez-Gregorio, and Noe Badillo-Flores to enter the United States and work for

   Defendants.



                                                 - 17 -
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 18 of 104



          55.       The expenses incurred and paid by Plaintiffs Quirino Eugenio-Lugo, Fidencio

   Martinez-Gregorio, and Noe Badillo-Flores as described in Paragraph 54 were incurred primarily

   for the benefit or convenience of Defendants within the meaning of the regulations implementing

   the FLSA, 29 C.F.R. § 531.3(d)(1).

                    Central Florida Watermelon Harvesting Employment of
           Quirino Eugenio-Lugo, Fidencio Martinez-Gregorio, and Noe Badillo-Flores

          56.       During May 2018, Defendants employed Plaintiffs Quirino Eugenio-Lugo,

   Fidencio Martinez-Gregorio, and Noe Badillo-Flores harvesting watermelons in central Florida.

   These watermelons were harvested for and sold in interstate commerce. The temporary labor

   certification application for central Florida work described in Paragraph 22 and the

   accompanying clearance order served as the employment contract between Defendants and

   Plaintiffs Quirino Eugenio-Lugo, Fidencio Martinez-Gregorio, and Noe Badillo-Flores with

   respect to their central Florida employment. 20 C.F.R. § 655.122(q).

          57.       Defendants never reimbursed Plaintiffs Quirino Eugenio-Lugo, Fidencio

   Martinez-Gregorio, and Noe Badillo-Flores for the expenses described in Paragraph 54. As a

   result, the wages of Plaintiffs Quirino Eugenio-Lugo, Fidencio Martinez-Gregorio, and Noe

   Badillo-Flores for their respective first workweeks of employment with Defendants’ watermelon

   crew in central Florida were less than the federal minimum wage rate, the Florida minimum

   wage rate, and the Florida AEWR.

          58.       Although they worked for Defendants through the conclusion of the central

   Florida watermelon contract period, Defendants never reimbursed Plaintiffs Quirino Eugenio-

   Lugo, Fidencio Martinez Gregorio, and Noe Badillo-Flores for their inbound transportation and

   subsistence expenses as promised in their employment contracts and required by 20 C.F.R. §

   655.122(h)(1).

                                                  - 18 -
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 19 of 104



          59.     Defendants transported Plaintiffs Quirino Eugenio-Lugo, Fidencio Martinez-

   Gregorio, Noe Badillo-Flores, and the other members of the central Florida watermelon

   harvesting crew between the jobsite and their living quarters each day in various vans and buses

   owned by Defendants. These same vehicles were used by Defendants to transport Plaintiffs

   Quirino Eugenio-Lugo, Fidencio Martinez-Gregorio, Noe Badillo-Flores, and the other

   crewmembers to nearby stores to purchase foodstuffs and to laundromats to wash their clothes.

          60.     At no time during the 2018 central Florida watermelon harvest did Defendants

   have in effect an insurance policy in the amounts prescribed by 29 C.F.R. § 500.121(b) or a

   liability bond meeting the requirements of 29 C.F.R. § 500.124 that insured either of them

   against liability for damage to persons or property arising from the operation of the vehicles

   described in Paragraph 59. Instead, Defendants sought to satisfy the vehicle insurance

   requirements of 20 C.F.R. § 655.122(h)(4) through a worker’s compensation insurance policy

   issued to Harbor America Florida, a professional employer organization that Defendants hired to

   provide payroll and other services with respect to Defendants’ employees.

          61.     The worker’s compensation policy maintained by Harbor America Florida and

   referenced in Paragraph 60 did not cover all travel provided by Defendants to Plaintiffs Quirino

   Eugenio-Lugo, Fidencio Martinez-Gregorio, Noe Badillo-Flores, and the other crew members

   employed during the 2018 central Florida watermelon harvest. It did not cover travel during

   periods when the passengers were not actively engaged in harvesting activities, such as travel to

   stores and laundromats, or interstate trips between jobsites in different states.

          62.     Defendants failed to maintain payroll records accurately recording all

   compensable hours worked by Plaintiffs Quirino Eugenio-Lugo, Fidencio Martinez-Gregorio,

   and Noe Badillo-Flores in the central Florida watermelon harvest. Defendants chronically



                                                   - 19 -
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 20 of 104



   underreported the number of hours worked by Plaintiffs Quirino Eugenio-Lugo, Fidencio

   Martinez-Gregorio, and Noe Badillo-Flores. The hours and earning statements Defendants

   provided to these Plaintiffs were based on the same inaccurate data as contained in the payroll

   records and similarly underreported the number of hours worked.

          63.     For their work harvesting watermelons in central Florida for Defendants, as

   described in Paragraph 56, Plaintiffs Quirino Eugenio-Lugo, Fidencio Martinez-Gregorio, and

   Noe Badillo-Flores were paid on a piece-rate basis, as delineated in Defendants’ clearance order

   filed as part of the temporary labor certification application for central Florida watermelon

   workers described in Paragraph 22. These Plaintiffs’ weekly piece-rate earnings frequently

   totaled less than the AEWR. At times, these piece-rate earnings were less than the amount due

   under the minimum hourly wage provisions of the FLSA, 29 U.S.C. § 206(a), and the Florida

   Minimum Wage Act. On such occasions, Defendants were required to supplement the piece-rate

   earnings of Plaintiffs Quirino Eugenio-Lugo, Fidencio Martinez-Gregorio, and Noe Badillo-

   Flores so that they at least equaled these wage rates. 20 C.F.R. § 655.122(l)(2).

          64.     Defendants failed to supplement the piece-rate earnings of Plaintiffs Quirino

   Eugenio-Lugo, Fidencio Martinez-Gregorio, and Noe Badillo-Flores from their work harvesting

   watermelons in central Florida so as to ensure that their respective weekly earnings equaled or

   exceeded the AEWR, as required by the contract and 20 C.F.R. § 655.122(l)(2). As a result,

   Plaintiffs Quirino Eugenio-Lugo, Fidencio Martinez-Gregorio, and Noe Badillo-Flores were paid

   wages less than the applicable AEWR and, on occasion, the FLSA and Florida minimum wage

   for their work harvesting watermelons in central Florida for Defendants.

            North Florida Watermelon Harvesting Employment of Diego Cruz-Cruz,
           Quirino Eugenio-Lugo, Alfredo Lugo-Garcia, Fidencio Martinez-Gregorio,
                                   and Noe Badillo-Flores



                                                  - 20 -
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 21 of 104



          65.     In late May 2018, and in anticipation of filling their labor needs for the north

   Florida watermelon harvest, Defendants petitioned USCIS to extend until June 25 the stays of a

   number of the members of their citrus and blueberry crews, including Plaintiffs Diego Cruz-Cruz

   and Alfredo Lugo-Garcia. This petition was ultimately approved.

          66.     On or about June 1, 2018, Defendants transported a number of the members of

   their central Florida workforce to north Florida to begin work in the watermelon harvest in north

   Florida. Among these workers were Plaintiffs Diego Cruz-Cruz, Quirino Eugenio-Lugo, Alfredo

   Lugo-Garcia, Fidencio Martinez-Gregorio, and Noe Badillo-Flores.

          67.     During June 2018, Defendants employed Plaintiffs Diego Cruz-Cruz, Quirino

   Eugenio-Lugo, Alfredo Lugo-Garcia, Fidencio Martinez-Gregorio, and Noe Badillo-Flores

   harvesting watermelons in north Florida. These watermelons were harvested for and sold in

   interstate commerce. The temporary labor certification application for north Florida work

   described in Paragraph 22 and the accompanying clearance order served as the employment

   contract between Defendants and Plaintiffs Diego Cruz-Cruz, Quirino Eugenio-Lugo, Alfredo

   Lugo-Garcia, Fidencio Martinez-Gregorio, and Noe Badillo-Flores with respect to their north

   Florida watermelon harvesting employment. 20 C.F.R. § 655.122(q).

          68.     Defendants transported Plaintiffs Diego Cruz-Cruz, Quirino Eugenio-Lugo,

   Alfredo Lugo-Garcia, Fidencio Martinez-Gregorio, Noe Badillo-Flores, and the other members

   of their north Florida watermelon harvesting crew between the jobsite and their living quarters

   each day in various vans and buses owned by Defendants. These same vehicles were used by

   Defendants to transport Plaintiffs Diego Cruz-Cruz, Quirino Eugenio-Lugo, Alfredo Lugo-

   Garcia, Fidencio Martinez-Gregorio, Noe Badillo-Flores, and the other crewmembers to nearby

   stores to purchase foodstuffs and to laundromats to wash their clothes.



                                                  - 21 -
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 22 of 104



           69.     At no time during the 2018 north Florida watermelon harvest did Defendants have

   in effect an insurance policy in the amounts prescribed by 29 C.F.R. § 500.121(b) or a liability

   bond meeting the requirements of 29 C.F.R. § 500.124 that insured either of them against

   liability for damage to persons or property arising from the operation of the vehicles described in

   Paragraph 68. Instead, Defendants sought to satisfy the vehicle insurance requirements of 20

   C.F.R. § 655.122(h)(4) through a worker’s compensation insurance policy issued to Harbor

   America Florida, a professional employer organization that Defendants hired to provide payroll

   and other services with respect to Defendants’ employees.

           70.     The worker’s compensation policy maintained by Harbor America Florida and

   referenced in Paragraph 69 did not cover all travel provided by Defendants to Plaintiffs Diego

   Cruz-Cruz, Quirino Eugenio-Lugo, Alfredo Lugo-Garcia, Fidencio Martinez-Gregorio, Noe

   Badillo-Flores, and the other crew members employed during the 2018 north Florida watermelon

   harvest. It did not cover travel during periods when the passengers were not actively engaged in

   harvesting activities, such as travel to stores and laundromats, or interstate trips between jobsites

   in different states.

           71.     Defendants failed to maintain payroll records accurately recording all

   compensable hours worked by Plaintiffs Diego Cruz-Cruz, Quirino Eugenio-Lugo, Alfredo

   Lugo-Garcia, Fidencio Martinez-Gregorio, and Noe Badillo-Flores in the north Florida

   watermelon harvest. Defendants chronically underreported the number of hours worked by

   Plaintiffs Diego Cruz-Cruz, Quirino Eugenio-Lugo, Alfredo Lugo-Garcia, Fidencio Martinez-

   Gregorio, and Noe Badillo-Flores. The hours and earning statements Defendants provided to

   these Plaintiffs were based on the same inaccurate data as contained in the payroll records and

   similarly underreported the number of hours worked.



                                                   - 22 -
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 23 of 104



          72.     For their work harvesting watermelons in north Florida for Defendants, as

   described in Paragraph 67, Plaintiffs Diego Cruz-Cruz, Quirino Eugenio-Lugo, Alfredo Lugo-

   Garcia, Fidencio Martinez-Gregorio, and Noe Badillo-Flores were paid on a piece-rate basis, as

   delineated in Defendants’ clearance order filed as part of the temporary labor certification

   application for north Florida watermelon workers described in Paragraph 22. These Plaintiffs’

   weekly piece-rate earnings frequently totaled less than the AEWR. At times, these piece-rate

   earnings were less than the amount due under the minimum hourly wage provisions of the FLSA,

   29 U.S.C. § 206(a), and the Florida Minimum Wage Act. On such occasions, Defendants were

   required to supplement the piece-rate earnings of Plaintiffs Diego Cruz-Cruz, Quirino Eugenio-

   Lugo, Alfredo Lugo-Garcia, Fidencio Martinez-Gregorio, and Noe Badillo-Flores so that they at

   least equaled these wage rates. 20 C.F.R. § 655.122(l)(2).

          73.     Defendants failed to supplement the piece-rate earnings of Plaintiffs Diego Cruz-

   Cruz, Quirino Eugenio-Lugo, Alfredo Lugo-Garcia, Fidencio Martinez-Gregorio, and Noe

   Badillo-Flores from their work harvesting watermelons in north Florida so as to ensure that their

   respective weekly earnings equaled or exceeded the AEWR, as required by the contract and 20

   C.F.R. § 655.122(l)(2). As a result, Plaintiffs Diego Cruz-Cruz, Quirino Eugenio-Lugo, Alfredo

   Lugo-Garcia, Fidencio Martinez-Gregorio, and Noe Badillo-Flores were paid wages less than the

   applicable AEWR and, on occasion, the FLSA and Florida minimum wage for their work

   harvesting watermelons in north Florida for Defendants.

                 The Farmworkers’ Recruitment, Travel, and Arrival in Missouri

          74.     To meet the manpower requirements for their Missouri jobs described in the

   temporary labor certification applications referenced in Paragraph 23 and the accompanying




                                                  - 23 -
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 24 of 104



   clearance orders (Exhibits A and B), Defendants recruited and hired workers both from their

   Florida watermelon-harvesting operations and directly from Mexico.

          75.     As the north Florida watermelon harvest was finishing, in or about the end of June

   2018, Defendants recruited and hired Plaintiffs Diego Cruz-Cruz, Quirino Eugenio-Lugo,

   Alfredo Lugo-Garcia, Fidencio Martinez-Gregorio, and Noe Badillo-Flores to work with their

   crew in the southeastern Missouri watermelon harvest under the job terms set out in Defendants’

   temporary labor certification applications referenced in Paragraph 23 and accompanying

   clearance orders relating to that work (Exhibits A and B). Plaintiffs Diego Cruz-Cruz, Quirino

   Eugenio-Lugo, Alfredo Lugo-Garcia, Fidencio Martinez-Gregorio, and Noe Badillo-Flores

   accepted Defendants’ job offer, after which time Defendants transported these Plaintiffs from

   north Florida to Kennett, Missouri. Upon arrival in southeastern Missouri, Plaintiffs Diego Cruz-

   Cruz, Quirino Eugenio-Lugo, Alfredo Lugo-Garcia, Fidencio Martinez-Gregorio, and Noe

   Badillo-Flores were employed harvesting and packing watermelons as part of Defendants’

   agricultural labor crew pursuant to Defendants’ temporary labor certification applications

   described in Paragraph 23. These watermelons were harvested for and sold in interstate

   commerce.

          76.     Defendants recruited Plaintiffs Luis Gerardo Alvarez-Alonso, Sabino

   Campuzano-Dominga, Roman Campuzano-Solano, Adan Castro-Guerrero, Miguel Angel

   Cerecedo-Rodriguez, Gustavo Cortez-Romero, Leobardo Gonzalez-Olvera, Oscar Merida-

   Godinez, Miguel Angel Morales-Tellez, Eduardo Rodriguez-Cruz, Casimiro Rodriguez-Escobar,

   Bernardo Santiago-Zaragoza, Bonifacio Villegas-Cerecedo, and Eduardo Yañez-Yañez and other

   individuals in Mexico to fill the Missouri watermelon harvesting and packing jobs described in

   the temporary labor certification applications referenced in Paragraph 23 and the accompanying



                                                 - 24 -
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 25 of 104



   clearance orders (Exhibits A and B). For Plaintiffs Luis Gerardo Alvarez-Alonso, Sabino

   Campuzano-Dominga, Roman Campuzano-Solano, Adan Castro-Guerrero, Miguel Angel

   Cerecedo-Rodriguez, Gustavo Cortez-Romero, Leobardo Gonzalez-Olvera, Oscar Merida-

   Godinez, Miguel Morales-Tellez, Bernardo Santiago-Zaragoza, Bonifacio Villegas-Cerecedo,

   and Eduardo Yañez-Yañez, this was the first time they had ever come to the United States on an

   H-2A visa.

          77.     As a condition for being selected to receive H-2As visas for the watermelon

   harvesting and packing jobs described in their temporary labor certification applications

   referenced in Paragraph 23, Defendants required Plaintiffs Luis Gerardo Alvarez-Alonso, Sabino

   Campuzano-Dominga, Roman Campuzano-Solano, Adan Castro-Guerrero, Miguel Angel

   Cerecedo-Rodriguez, Gustavo Cortez-Romero, Leobardo Gonzalez-Olvera, Oscar Merida-

   Godinez, Miguel Angel Morales-Tellez, Eduardo Rodriguez-Cruz, Casimiro Rodriguez-Escobar,

   Bernardo Santiago-Zaragoza, Bonifaco Villegas-Cerecedo, and Eduardo Yañez-Yañez to each

   pay a recruitment fee to Defendants’ agents in Mexico, in violation of 20 C.F.R. § 655.135(j).

          78.     Plaintiffs Luis Gerardo Alvarez-Alonso, Sabino Campuzano-Dominga, Roman

   Campuzano-Solano, Adan Castro-Guerrero, Miguel Angel Cerecedo-Rodriguez, Gustavo

   Cortez-Romero, Leobardo Gonzalez-Olvera, Oscar Merida-Godinez, Miguel Angel Morales-

   Tellez, Eduardo Rodriguez-Cruz, Casimiro Rodriguez-Escobar, and Bernardo Santiago-

   Zaragoza, undertook considerable economic, familial, and personal sacrifices, including

   borrowing many thousands of pesos, to be able to afford the expenses required to come to the

   United States to work for Defendants.

          79.     After being recruited by Defendants, Plaintiffs Luis Gerardo Alvarez-Alonso,

   Sabino Campuzano-Dominga, Roman Campuzano-Solano, Adan Castro-Guerrero, Miguel Angel



                                                 - 25 -
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 26 of 104



   Cerecedo-Rodriguez, Gustavo Cortez-Romero, Leobardo Gonzalez-Olvera, Oscar Merida-

   Godinez, Miguel Angel Morales-Tellez, Eduardo Rodriguez-Cruz, Casimiro Rodriguez-Escobar,

   Bernardo Santiago-Zaragoza, Bonifacio Villegas-Cerecedo, and Eduardo Yañez-Yañez traveled

   at their own expense from their respective hometowns in Mexico to Matamoros, Tamaulipas,

   Mexico, where they were interviewed at the U.S. Consulate and issued H-2A visas.

          80.     Plaintiffs Sabino Campuzano-Dominga, Roman Campuzano-Solano, Adan

   Castro-Guerrero, Miguel Angel Cerecedo-Rodriguez, Gustavo Cortez-Romero, Leobardo

   Gonzalez-Olvera, Oscar Merida-Godinez, Miguel Angel Morales-Tellez, Eduardo Rodriguez-

   Cruz, Casimiro Rodriguez-Escobar, Bernardo Santiago-Zaragoza, Bonifacio Villegas-Cerecedo,

   and Eduardo Yañez-Yañez entered the United States at Brownsville, Texas on June 28, 2018, at

   which point they traveled at their own expense from Brownsville to Kennett, Missouri.

          81.     Plaintiff Luis Gerardo Alvarez-Alonso entered the United States at Brownsville,

   Texas on July 6, 2018 and traveled at his own expense from Brownsville to Kennett, Missouri.

          82.     Upon their arrival in southeastern Missouri, the Farmworkers were employed

   harvesting watermelons as part of Defendants’ agricultural labor crew pursuant to Defendants’

   temporary labor certification applications described in Paragraph 23. These watermelons were

   harvested for and sold in interstate commerce.

          83.     In addition to the recruitment fees described in Paragraph 77, Plaintiffs Luis

   Gerardo Alvarez-Alonso, Sabino Campuzano-Dominga, Roman Campuzano-Solano, Adan

   Castro-Guerrero, Miguel Angel Cerecedo-Rodriguez, Gustavo Cortez-Romero, Leobardo

   Gonzalez-Olvera, Oscar Merida-Godinez, Miguel Angel Morales-Tellez, Eduardo Rodriguez-

   Cruz, Casimiro Rodriguez-Escobar, Bernardo Santiago-Zaragoza, Bonifacio Villegas-Cerecedo,

   and Eduardo Yañez-Yañez incurred and paid additional expenses in conjunction with obtaining



                                                    - 26 -
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 27 of 104



   H-2A visas and entering the United States to come to work in Missouri for Defendants. These

   expenses included transportation from their hometowns in Mexico to Matamoros and from

   Matamoros to Missouri, lodging expenses while in Matamoros awaiting the processing of their

   visa applications, fees for assistance with completing their visa applications and related

   documents, and a $6.00 (U.S.) fee paid by each of them at the U.S./Mexico border for the

   issuance of an I-94 arrival-departure document.

          84.      The expenses incurred and paid by Plaintiffs Luis Gerardo Alvarez-Alonso,

   Sabino Campuzano-Dominga, Roman Campuzano-Solano, Adan Castro-Guerrero, Miguel Angel

   Cerecedo-Rodriguez, Gustavo Cortez-Romero, Leobardo Gonzalez-Olvera, Oscar Merida-

   Godinez, Miguel Angel Morales-Tellez, Eduardo Rodriguez-Cruz, Casimiro Rodriguez-Escobar,

   Bernardo Santiago-Zaragoza, Bonifacio Villegas-Cerecedo, and Eduardo Yañez-Yañez as

   described in Paragraphs 77 and 83 were incurred primarily for the benefit or convenience of

   Defendants within the meaning of the regulations implementing the FLSA, 29 C.F.R.

   §531.3(d)(1).

          85.      Defendants failed to reimburse Plaintiffs Luis Gerardo Alvarez-Alonso, Sabino

   Campuzano-Dominga, Roman Campuzano-Solano, Adan Castro-Guerrero, Miguel Angel

   Cerecedo-Rodriguez, Gustavo Cortez-Romero, Leobardo Gonzalez-Olvera, Oscar Merida-

   Godinez, Miguel Angel Morales-Tellez, Eduardo Rodriguez-Cruz, Eduardo Rodriguez-Escobar,

   Bernardo Santiago-Zaragoza, Bonifacio Villegas-Cerecedo, and Eduardo Yañez-Yañez for their

   pre-employment visa, transportation and lodging expenses, including those described in

   Paragraphs 77 and 83. Although they issued checks purportedly intended to reimburse these

   workers for a portion of the pre-employment expenses, including those described in Paragraphs

   77 and 83, Defendants demanded that these Plaintiffs to immediately return or kick back these



                                                  - 27 -
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 28 of 104



   funds, which most of them did. As a result, the wages of these Plaintiffs for their respective first

   workweeks of employment with Defendants’ crew in Missouri were less than the FLSA

   mínimum wage, the Missouri mínimum wage, and the applicable AEWR.

          86.     Although they each completed 50 percent of their respective employment

   contracts, Defendants never reimbursed Plaintiffs Sabino Campuzano-Dominga, Roman

   Campuzano-Solano, Adan Castro-Guerrero, Miguel Angel Cerecedo-Rodriguez, Gustavo

   Cortez-Romero, Oscar Merida-Godinez, Miguel Angel Morales-Tellez, Eduardo Rodriguez-

   Cruz, Casimiro Rodriguez-Escobar, Bernardo Santiago-Zaragoza, Bonifacio Villegas-Cerecedo,

   and Eduardo Yañez-Yañez for their inbound transportation and subsistence expenses, as

   promised in these individuals’ employment contracts and required by 20 C.F.R. §655.122(h)(1).

                               The Farmworkers’ Housing in Missouri

          87.     Upon their arrival in Missouri, the Farmworkers were assigned by Defendants to

   housing facilities in Kennett or Senath, Missouri.

          88.     Defendants housed a number of crewmembers at the Budget Inn, 215 East South

   Bypass Avenue, Kennett. Defendants never disclosed to the DOL as part of their temporary labor

   certification applications that they would be housing H-2A workers at the Budget Inn.

          89.     Among the workers housed at the Budget Inn were Plaintiffs Luis Gerardo

   Alvarez-Alonso, Sabino Campuzano-Dominga, Roman Campuzano-Solano, Adan Castro-

   Guerrero, Miguel Angel Cerecedo-Rodriguez, Gustavo Cortez-Romero, Leobardo Gonzalez-

   Olvera, Oscar Merida-Godinez, Miguel Angel Morales-Tellez, Eduardo Rodriguez-Cruz,

   Casimiro Rodriguez-Escobar, Bernardo Santiago-Zaragoza, Bonifacio Villegas-Cerecedo, and

   Eduardo Yañez-Yañez.

          90.     The accommodations at the Budget Inn were cramped, with many instances of



                                                   - 28 -
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 29 of 104



   four or more workers sharing a room. For example, because of the large number of occupants in

   each room, crew members often slept two to a bed, with other roommates forced to sleep on the

   floor due to the lack of beds.

          91.     Because of overcrowding in their rooms at the Budget Inn, Plaintiffs Luis Gerardo

   Alvarez-Alonso, Sabino Campuzano-Dominga, Miguel Angel Cerecedo-Rodriguez, Gustavo

   Cortez-Romero, Eduardo Rodriguez-Cruz, Casimiro Rodriguez-Escobar, and Bernardo Santiago-

   Zaragoza developed a nightly sleeping rotation for the duration of their stay in which they shared

   a bed with a coworker one night and slept on the floor the following night for the duration of

   their stay. On occasion, overcrowding forced Plaintiffs Luis Alvarez-Alonso and Miguel Angel

   Cerecedo-Rodriguez to sleep on the tile bathroom floor.

          92.     The rooms at the Budget Inn occupied by Plaintiffs Luis Gerardo Alvarez-Alonso,

   Sabino Campuzano-Dominga, Roman Campuzano-Solano, Miguel Angel Cerecedo-Rodriguez,

   Gustavo Cortez-Romero, Bernardo Santiago-Zaragoza, Bonifacio Villegas-Cerecedo, and

   Miguel Angel Morales-Tellez were infested by bedbugs.

          93.     Defendants also housed some members of their agricultural labor crew at a wood

   frame house located at 9348 State Highway C, Unit #16, Senath, Missouri. The wood frame

   house was owned by Defendant Jorge J. Marin.

          94.     Among the occupants of the wood frame house were Plaintiffs Diego Cruz-Cruz,

   Quirino Eugenio-Lugo, Alfredo Lugo-Garcia, and Fidencio Martinez-Gregorio. The

   accommodations at the wood frame house failed to meet either the Occupational Safety and

   Health Administration (“OSHA”) temporary labor camp standards set out at 29 C.F.R. §

   1910.142 or the ETA migrant labor camp standards set out at 20 C.F.R §§ 654.404 et seq.

   Among other things, during the period that they resided at the wood frame house, Plaintiffs



                                                 - 29 -
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 30 of 104



   Diego Cruz-Cruz, Quirino Eugenio-Lugo, Alfredo Lugo-Garcia, and Fidencio Martinez-

   Gregorio were each allotted less than 50 square feet of living space. In addition, the facility was

   structurally unsound, doors and windows were missing screens, no laundry facilities were

   provided, the refrigerator malfunctioned, and garbage was allowed to accumulate.

          95.     During a portion of the 2018 watermelon harvest, Plaintiffs Sabino Campuzano-

   Dominga, Roman Campuzano-Solano, Adan Castro-Guerrero, Miguel Angel Cerecedo-

   Rodriguez, Gustavo Cortez-Romero, Oscar Merida-Godinez, Miguel Angel Morales-Tellez,

   Eduardo Rodriguez-Cruz, Casimiro Rodriguez-Escobar, Bernardo Santiago-Zaragoza, Bonifacio

   Villegas-Cerecedo, and Eduardo Yañez-Yañez and a substantial portion of the remainder of

   Defendants’ agricultural labor crew were housed at 200 Slicer Street in Kennett. The facility at

   that location was the former Dunklin County jail and was purchased by Defendants in or about

   April 2018.

          96.     The accommodations at the former jail failed to meet either the OSHA temporary

   labor camp standards set out at 29 C.F.R. § 1910.142 or the ETA migrant labor camp standards

   set out at 20 C.F.R §§ 654.404 et seq. Among other things, the accommodations at the 200 Slicer

   Street site lacked adequate provisions for storage of personal items, had insufficient access to

   external light, lacked functional bathroom lights, had leaking sinks, had a non-usable kitchen,

   and lacked beds for each occupant.

          97.     After an investigation by the DOL’s Wage and Hour Division in July 2018 and

   the issuance of a preliminary injunction by the U.S. District Court for the Eastern District of

   Missouri on August 6, 2018, Defendants relocated members of their crew, including those

   workers who had been previously residing at the 200 Slicer Street facility and some workers who

   had been housed in the Budget Inn, to the 84 West Motel in Kennett.



                                                  - 30 -
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 31 of 104



          98.    The facilities at the Budget Inn, the former jail at 200 Slicer Street, and the 84

   West Motel all lacked cooking and kitchen facilities. Defendants arranged for meals to be

   catered to the Farmworkers and other members of the crew residing in these facilities. The

   charge for these meals was in excess of $12.26 per day. Although the clearance order promised

   that they would be provided three meals daily, the Farmworkers frequently were not provided

   with breakfast. Because the meal charges were higher than promised in their contracts, a number

   of the Farmworkers went into debt to one of Defendants’ caterers.

          99.    Defendant Jorge J. Marin and his relatives and supervisors lived in the Budget

   Inn, the wood frame house located at 9348 State Highway C, the former jail, and the 84 West

   Motel with the Farmworkers. The Farmworkers felt monitored and physically isolated by

   Defendants.

                   The Farmworkers’ Employment with Defendants in Missouri

          100.   Defendants employed the Farmworkers harvesting, loading, transporting, grading,

   and packing watermelons in southeastern Missouri at various points in June, July, and August

   2018. These watermelons were harvested for and sold in interstate commerce. The temporary

   labor certification applications described in Paragraph 23 and the accompanying clearance orders

   served as the employment contract between Defendants and the Farmworkers with respect to the

   Missouri employment. 20 C.F.R. § 655.122(q).

          101.   The Farmworkers were employed packing and loading watermelons, including at

   the packing facilities operated by Jones & Jones Enterprises, Inc. and/or Elite Farm & Produce,

   LLC. These watermelons were sold in interstate commerce.

          102.   Defendants transported the Farmworkers and the other members of their Missouri

   watermelon crew between the jobsite and their living quarters each day in various vans and buses



                                                 - 31 -
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 32 of 104



   owned by Defendants. These same vehicles were used by Defendants to transport the

   Farmworkers and the other crewmembers to nearby stores to purchase foodstuffs, to banks to

   cash their checks, and to laundries to wash their clothes.

          103.    Because the Farmworkers were housed and employed in a rural part of

   southeastern Missouri with little public transportation, they were almost entirely dependent on

   Defendants for vehicular transportation. The Farmworkers had no easy way to leave their

   worksites and housing other than on foot. One of Defendants’ supervisors told Plaintiff Leobardo

   Gonzalez-Olvera not to leave the housing because the police or immigration might detain him.

          104.    Because Defendants failed to timely reimburse the Farmworkers for their inbound

   recruitment, visa, and travel expenses, and because Defendants did not pay the Farmworkers for

   their Missouri work until after more than two weeks of employment there, many of the

   Farmworkers took out small loans from members of the Marin family to cover their living

   expenses.

          105.    At no time during the 2018 Missouri watermelon harvest did Defendants have in

   effect a liability bond meeting the requirements of 29 C.F.R. § 500.124 that insured either of

   them against liability for damage to persons or property arising from the operation of the

   vehicles described in Paragraph 102.

          106.    Defendants sought to satisfy the vehicle insurance requirements of 20 C.F.R. §

   655.122(h)(4) through a worker’s compensation insurance policy issued to Harbor America

   Central, a professional employer organization that Defendants hired to provide payroll and other

   services with respect to Defendants’ employees.

          107.    The worker’s compensation policy maintained by Harbor America Central and

   referenced in Paragraph 106 did not cover all travel provided by Defendants to the Farmworkers



                                                  - 32 -
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 33 of 104



   and the other crew members. Among other things, the policy did not cover travel during periods

   when the passengers were not actively engaged in harvesting activities, such as travel to stores,

   banks, and laundromats.

          108.    The Farmworkers toiled for long hours under the hot summer sun with little shade

   and few breaks. The heat index often reached between 105 and 115 degrees. Defendants failed to

   provide potable drinking water and toilet and handwashing facilities as required by law, 29

   C.F.R. § 1928.110, in the southeastern Missouri fields in which the Farmworkers performed

   hand-labor cutting, harvesting, loading, and transporting watermelons. Frequently, no toilet and

   handwashing facilities whatsoever were provided. While drinking water was provided on

   occasion, Defendants monitored the Farmworkers’ water consumption, and Defendants failed to

   provide single-use drinking cups or fountains to dispense the water. As a result, the Farmworkers

   were forced to drink directly from the communal water jug or share a twelve-ounce Gatorade

   bottle as a drinking vessel.

          109.    For their work cutting, harvesting, transporting, loading, grading, and packing

   watermelons in southeastern Missouri for Defendants, as described in Paragraphs 100 and 101,

   the Farmworkers and the other H-2A workers were paid only sporadically, and the sums

   tendered them constituted only a fraction of the wages they had earned. The workers’

   employment contracts provided that they were to be paid on a piece-rate basis for their labor. On

   those occasions when Defendants paid piece-rate wages to the Farmworkers and the other H-2A

   workers, the payments were at piece rates lower than those set out in the employment contracts.

          110.    The piece-rate earnings of the Farmworkers and the other H-2A workers in the

   crew frequently totaled less than the $13.42 hourly AEWR for Missouri. At times, these piece-

   rate earnings were less than the amount due under the minimum hourly wage provisions of the



                                                 - 33 -
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 34 of 104



   FLSA, 29 U.S.C. § 206(a), and the Missouri minimum wage law. On such occasions,

   Defendants were required to supplement the workers’ individual piece-rate earnings so that they

   at least equaled the mandatory wage rates. 29 C.F.R. § 776.5; 20 C.F.R. § 655.122(l)(2).

   Defendants failed to supplement the individual weekly earnings of the Farmworkers and other H-

   2A workers so as to ensure that that these weekly earnings equaled or exceeded the applicable

   AEWR, as required by the employment contract and 20 C.F.R. § 655.122(l)(2). As a result, the

   Farmworkers and the other H-2A workers in the crew were paid wages less than the applicable

   AEWR and, on occasion, less than the FLSA minimum wage and the Missouri minimum wage

   for their work.

          111.       Each workweek during the 2018 southeastern Missouri watermelon harvest, a

   portion of the employment of the Farmworkers and the other H-2A workers involved grading

   and packing watermelons in packinghouses, including the facilities described in Paragraph 101.

   Because these packinghouses handled produce other than that produce on their own respective

   operations, the packinghouse work of the Farmworkers and the other H-2A workers was subject

   to the FLSA’s overtime provision, 29 U.S.C. § 207. Despite this fact, Defendants failed to pay

   the Farmworkers and the other H-2A workers at a rate not less than one and one-half times their

   regular rate for those workweeks in which their employment included packinghouse work and in

   which they were employed in excess of 40 hours.

          112.       Defendants failed to maintain payroll records accurately recording the

   compensable hours worked by the Farmworkers in the southeastern Missouri watermelon

   harvest, in violation of 20 C.F.R. § 655.122(j). Among other things, Defendants chronically

   underreported the number of hours worked by the Farmworkers. The hours and earning

   statements Defendants provided to the Farmworkers were based on the same inaccurate data as


                                                    - 34 -
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 35 of 104



   contained in the payroll records and similarly underreported the number of hours worked.

          113.       Once it became apparent that the employment and housing conditions were

   substantially less than promised in their employment contracts, the Farmworkers and other H-2A

   workers in the crew began voicing complaints to Defendants and their foremen. In response,

   Defendants utilized force and threats of force to intimidate the Farmworkers and their co-

   workers into continuing to work.

          114.       Defendants and their foremen routinely used forceful language—including

   expletives, threats, and invective—in order to drive the Farmworkers to work faster, to acquiesce

   in the illegal working conditions, and to dissuade them from leaving the job or formally

   complaining to governmental authorities. Among other things:

                 •    Plaintiff Eduardo Rodriguez-Cruz was informed by both Jorge Marin-Perez, the

                      father of Defendant Jorge J. Marin and a foreman with Defendants’ 2018

                      Missouri crew, and Roberto Marin, the brother of Defendant Jorge J. Marin and

                      a foreman with Defendants’ 2018 Missouri crew, that if Plaintiff Eduardo

                      Rodriguez-Cruz failed to complete the work contract, regardless of the wages

                      and living conditions, he would be reported to immigration officials and forever

                      barred from re-entering the United States. Plaintiff Oscar Merida-Godinez

                      similarly heard Roberto Marin warn another worker that if he didn’t work hard

                      he would be reported to immigration;

                 •    In an effort to intimidate the members of his work crew, including Plaintiffs

                      Casimiro Rodriguez-Escobar and Miguel Angel Cerecedo-Rodriguez, from

                      prematurely leaving the job, despite the poor wages and living conditions, Jorge

                      Marin-Perez publicly threatened an H-2A worker seeking to depart from the


                                                    - 35 -
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 36 of 104



                 crew that if he persisted in his efforts, immigration officials would be notified

                 and the worker would be deported. Plaintiff Sabino Campuzano-Dominga heard

                 Defendant Jorge J. Marin make similar threats of deportation to co-workers;

             •   When a member of Plaintiff Eduardo Rodriguez-Cruz’s work crew sought to

                 leave Defendants’ employ because of the wages and working conditions,

                 Roberto Marin publicly announced that Defendants were going to make the

                 departing worker “pay” through contacts they had in the area of the departing

                 worker’s residence in Mexico;

             •   Roberto Marin informed Plaintiff Sabino Campuzano-Dominga that there would

                 be “negative consequences” if he left the job before the end of the contract;

                 Roberto Marin further added that the only way to depart the job prematurely

                 while avoiding “negative consequences” would be to make a $7,000 payment to

                 Defendants;

             •   On August 5, 2018, Plaintiff Gustavo Cortez-Romero decided to surreptitiously

                 leave Defendants’ crew because of the poor wages and substandard housing.

                 Within hours of leaving his assigned housing, he was telephoned by the agent of

                 Defendants who had originally recruited him in Mexico and to whom Plaintiff

                 Gustavo Cortez-Romero had paid a recruiting fee. The recruiter informed him

                 that if he failed to return to the crew, Defendants would take action against his

                 wife and daughter in Mexico;

             •   After Plaintiff Leobardo Gonzalez-Olvera, a friend and neighbor of Plaintiff

                 Adan Castro-Guerrero, escaped from the job, Roberto Marin demanded that

                 Plaintiff Adan Castro-Guerrero tell him where Plaintiff Leobardo Gonzalez-


                                                - 36 -
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 37 of 104



                       Olvera had gone, told him to watch out, and warned him that had people in

                       Mexico, which Plaintiff Adan Castro-Guerrero understood to be a threat.

                       Plaintiffs Diego Cruz-Cruz and Quirino Eugenio-Lugo heard of similar efforts

                       by Defendants and their supervisors to track down H-2A workers who had

                       escaped;

                  •    Jorge Marin-Perez cursed at Plaintiff Gustavo Cortez-Romero, telling him to

                       “Get your ass up, or you’re heading back to Mexico.” The Marins made similar

                       threats to Plaintiffs Leobardo Gonzalez-Olvera, Sabino Campuzano-Dominga,

                       Roman Campuzano-Solano, Adan Castro-Guerrero, Casimiro Rodriguez-

                       Escobar, Diego Cruz-Cruz, Alfredo Lugo-Garcia, Bernardo Santiago-Zaragoza,

                       and Eduardo Yañez-Yañez; and

                  •    When Plaintiff Miguel Angel Cerecedo-Rodriguez struggled to breathe in one of

                       the packinghouses due to an asthma attack, Jorge Marin-Perez laughed at him

                       and told him, “If you can’t work, you’re going back to Mexico!”

          115.        In mid-July of 2018, investigators from the DOL’s Wage and Hour Division

   commenced an investigation of Marin J’s activities. Defendants threatened adverse immigration

   consequences and violence if the Farmworkers revealed to the DOL investigators Defendants’

   unlawful activities, including their forced labor scheme and collection of recruitment fees from

   the Farmworkers and other crew members. Among other things:

              •       Roberto Marin informed Plaintiff Casimiro Rodriguez-Escobar that Defendants

                      knew who had contacted the DOL about the multitude of problems, thus

                      prompting the agency’s investigation, insinuating that he believed Plaintiff

                      Casimiro Rodriguez-Escobar to be the whistleblower. Roberto Marin threatened


                                                     - 37 -
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 38 of 104



                him that, upon his return to Mexico, Defendants would make him “pay” for

                contacting the DOL;

            •   Shortly after the DOL investigation began, Roberto Marin telephoned Plaintiff

                Fidencio Martinez-Gregorio’s cousin in Mexico. Roberto Marin told Plaintiff

                Fidencio Martinez-Gregorio’s cousin that Defendants suspected Plaintiff Fidencio

                Martinez-Gregorio had truthfully responded to the DOL investigators’ questions,

                thereby revealing some of Defendants’ unlawful activities. Roberto Marin stated

                to Plaintiff Fidencio Martinez-Gregorio’s cousin that, as a result, Defendants were

                considering sending one of their contacts in Mexico to “do something” to Plaintiff

                Fidencio Martinez-Gregorio or his family;

            •   Foreman Gustavo Olguin-Lopez told Plaintiff Gustavo Cortez-Romero that unless

                he lied to the DOL investigators regarding about the substandard wages, working

                conditions, and housing, he would be repatriated to Mexico and prevented from

                ever again returning to the United States on a guestworker contract. Holguin

                added that Defendants knew where Plaintiff Gustavo Cortez-Romero’s family

                resided in Mexico and that Defendants had sufficient connections with criminal

                elements there that they could order the family’s execution if Plaintiff Gustavo

                Cortez-Romero responded truthfully to the DOL investigator’s inquiries;

            •   Jorge Marin-Perez and Gustavo Olguin-Lopez instructed Plaintiffs Eduardo

                Rodriguez-Cruz, Sabino Campuzano-Dominga, Miguel Angel Cerecedo-

                Rodriguez, Luis Gerardo Alvarez Alonso, and Bernardo Santiago-Zaragoza to lie

                to the DOL investigators regarding the payment of recruitment fees and the wages

                being paid in Missouri on the threat of being barred from future employment in


                                               - 38 -
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 39 of 104



                  the United States; and

              •   Several months after the 2018 southeastern Missouri watermelon harvest ended,

                  Defendant Jorge J. Marin came to Plaintiff Luis Gerardo Alvarez-Alonso’s

                  community on at least two occasions in an attempt to locate him. This made

                  Plaintiff Luis Gerardo Alvarez-Alonso fearful for his own safety and that of his

                  family. Plaintiff Luis Gerardo Alvarez-Alonso believed that Jorge J. Marin was

                  seeking to extort him for money and to induce him to cease cooperating with

                  DOL officials investigating Marin.

          116.    The kinds of threats, invective, and expletives set out in Paragraphs 114 and 115

   were common knowledge among the H-2A workers, including the Farmworkers, while

   employed by Defendants. In addition to being subjected themselves to this conduct, the

   Farmworkers overheard these kinds of threats and verbal abuse directed to others and discussed

   the matter among themselves and with other H-2A workers.

          117.    The Farmworkers’ southeastern Missouri employment with Defendants’ crew

   ended in August 2018, well before the October 20, 2018 end date set out in their employment

   contracts. As a result, the Farmworkers were not offered employment for at least three-fourths of

   the workdays covered by the contracts. Plaintiffs Sabino Campuzano-Dominga, Roman

   Campuzano-Solano, Diego Cruz-Cruz, Alfredo Lugo-Garcia, Oscar Merida-Godinez, Miguel

   Angel Morales-Tellez, Bernardo Santiago-Zaragoza, Bonifacio Villegas-Cerecedo, and Eduardo

   Yañez-Yañez worked for Defendants through the conclusion of the 2018 southeastern Missouri

   watermelon harvest, on or about August 22, 2018. Nevertheless, Defendants failed to pay them

   the amount due under the three-quarters guarantee contained in their employment contracts and

   as set out at 20 C.F.R. § 655.122(i).


                                                 - 39 -
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 40 of 104



          118.    Defendants failed to reimburse Plaintiffs Sabino Campuzano-Dominga, Roman

   Campuzano-Solano, Diego Cruz-Cruz, Alfredo Lugo-Garcia, Oscar Merida-Godinez, Miguel

   Angel Morales-Tellez, Bernardo Santiago-Zaragoza, Bonifacio Villegas-Cerecedo, and Eduardo

   Yañez-Yañez for the full amount of the travel and subsistence expenses they incurred traveling

   from Missouri back to their respective homes in Mexico following the conclusion of the 2018

   Missouri watermelon harvest, as required by these workers’ employment contracts and 20 C.F.R.

   § 655.122(h)(2).

          119.    As a result of Defendants’ actions as described in Paragraph 118, Plaintiffs

   Sabino Campuzano-Dominga, Roman Campuzano-Solano, Diego Cruz-Cruz, Alfredo Lugo-

   Garcia, Oscar Merida-Godinez, Miguel Angel Morales-Tellez, Bernardo Santiago-Zaragoza,

   Bonifacio Villegas-Cerecedo, and Eduardo Yañez-Yañez were paid less than the applicable

   AEWR, the Missouri minimum wage, and the FLSA minimum wage for their final week of

   employment with Defendants.

                                 North Carolina Employment of
                      Quirino Eugenio-Lugo and Fidencio Martinez-Gregorio

          120.    As the southeastern Missouri watermelon harvest was finishing, in or about the

   end of August 2018, Defendants recruited and hired Plaintiffs Quirino Eugenio-Lugo and

   Fidencio Martinez-Gregorio to work with their crew in the North Carolina apple and hemp

   harvest under the job terms set out in Defendants’ temporary labor certification application

   relating to that work.

          121.    Defendants transported Plaintiffs Quirino Eugenio-Lugo and Fidencio Martinez-

   Gregorio from Missouri to Hendersonville, North Carolina, in a vehicle owned by Defendants.

   Upon their arrival in western North Carolina, Plaintiffs Quirino Eugenio-Lugo and Fidencio

   Martinez-Gregorio were employed harvesting apples and hemp as part of Defendants’

                                                 - 40 -
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 41 of 104



   agricultural labor crew pursuant to their temporary labor certification application described in

   Paragraph 24.

          122.     Defendants employed Plaintiffs Quirino Eugenio-Lugo and Fidencio Martinez-

   Gregorio harvesting apples and hemp in western North Carolina during September and October

   2018. These products were harvested for and sold in interstate commerce. The temporary labor

   certification application described in Paragraph 24 and the accompanying clearance order served

   as the employment contract between Defendants and Plaintiffs Quirino Eugenio-Lugo and

   Fidencio Martinez-Gregorio with respect to their North Carolina employment. 20 C.F.R. §

   655.122(q).

          123.     Defendants transported Plaintiffs Quirino Eugenio-Lugo and Fidencio Martinez-

   Gregorio between the jobsite and their living quarters each day in various vans and buses owned

   by Defendants. These same vehicles were used by Defendants to transport Plaintiffs Quirino

   Eugenio-Lugo, Fidencio Martinez-Gregorio, and the other crewmembers from Missouri to North

   Carolina to begin work, to nearby stores to purchase foodstuffs, and to laundries to wash their

   clothes.

          124.     At no time during the 2018 North Carolina apple and hemp harvest did

   Defendants have in effect a liability bond meeting the requirements of 29 C.F.R. § 500.124 that

   insured either of them against liability for damage to persons or property arising from the

   operation of the vehicles described in Paragraph 123. Instead, Defendants sought to satisfy the

   vehicle insurance requirements through a worker’s compensation insurance policy issued to

   Harbor America Central.

          125.     The worker’s compensation policy maintained by Harbor America Central and

   referenced in Paragraph 124 did not cover all travel provided by Defendants to Plaintiffs Quirino



                                                  - 41 -
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 42 of 104



   Eugenio-Lugo, Fidencio Martinez-Gregorio, and the other crewmembers during the North

   Carolina apple harvest. It did not cover travel during periods when the passengers were not

   actively engaged in harvesting activities, such as travel to stores and laundromats, or trips

   between jobsites in different states.

          126.    Defendants failed to maintain payroll records accurately recording the

   compensable hours worked by Plaintiffs Quirino Eugenio-Lugo and Fidencio Martinez-Gregorio

   during the 2018 North Carolina apple and hemp harvest. Defendants routinely underreported the

   number of hours worked by Plaintiffs Quirino Eugenio-Lugo and Fidencio Martinez-Gregorio.

   The hours and earning statements Defendants provided to Plaintiffs Quirino Eugenio-Lugo and

   Fidencio Martinez-Gregorio were based on the same inaccurate data as contained in the payroll

   records and similarly underreported the number of hours worked.

          127.    For much of his work harvesting apples in North Carolina for Defendants, as

   described in Paragraph 122, Plaintiffs Quirino Eugenio-Lugo and Fidencio Martinez-Gregorio

   were paid on a piece-rate basis. Their weekly piece-rate earnings frequently totaled less than the

   AEWR. At times, these piece-rate earnings were less than the amount due under the minimum

   hourly wage provisions of the FLSA, 29 U.S.C. § 206(a), and the North Carolina Wage and Hour

   Act. On such occasions, Defendants were required to supplement the piece-rate earnings of

   Quirino Eugenio-Lugo and Fidencio Martinez-Gregorio so that they at least equaled these wage

   rates. 29 C.F.R. § 776.5 and 20 C.F.R. § 655.122(l)(2).

          128.    Defendants failed to supplement the piece-rate earnings of Plaintiffs Quirino

   Eugenio-Lugo and Fidencio Martinez-Gregorio from their work harvesting apples and hemp in

   North Carolina so as to ensure that their weekly earnings equaled or exceeded the AEWR, as

   required by the contract and 20 C.F.R. § 655.122(l)(2). As a result, Plaintiffs Quirino Eugenio-



                                                  - 42 -
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 43 of 104



   Lugo and Fidencio Martinez-Gregorio was paid hourly wages less than the applicable AEWR of

   $11.46 and, on occasion, the FLSA and North Carolina minimum wages, for his work harvesting

   apples and hemp in North Carolina for Defendants.

          129.    Plaintiffs Quirino Eugenio-Lugo and Fidencio Martinez-Gregorio worked for

   Defendants through the conclusion of the 2018 North Carolina apple and hemp harvest, on or

   about October 23, 2018. Defendants failed to reimburse Plaintiffs Quirino Eugenio-Lugo and

   Fidencio Martinez-Gregorio for the full cost of their travel and subsistence expenses incurred

   while traveling from North Carolina back to their respective homes in Mexico following the

   conclusion of the 2018 North Carolina apple and hemp harvest, as required by these Plaintiffs’

   employment contract and 20 C.F.R. § 655.122(h)(2).

          130.    Because Defendants failed to reimburse them for the full cost of their return travel

   and subsistence expenses following the conclusion of the 2018 North Carolina apple and hemp

   harvest, Plaintiffs Quirino Eugenio-Lugo and Fidencio Martinez-Gregorio were paid less than

   the applicable AEWR and the FLSA and North Carolina minimum wages for their final week of

   employment with Defendants.

                                    Collective Action Allegations

          131.    All Claims set forth in Count I are brought by the Farmworkers on behalf of

   themselves and all other similarly situated persons pursuant to 29 U.S.C. § 216(b). These

   similarly situated individuals consist of all H-2A temporary agricultural workers employed by

   Defendants during the 2018 southeast Missouri watermelon harvest.

          132.    During the 2018 Missouri watermelon harvest from June through August 2018,

   Defendants employed in excess of 80 different persons, including the Farmworkers. Defendants

   failed to pay the Farmworkers and other similarly situated employees the FLSA minimum wage



                                                 - 43 -
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 44 of 104



   of $7.25 per hour.

          133.    As delineated in Count I, these violations of the FLSA’s minimum wage

   provisions resulted from Defendants’ failure to supplement the H-2A workers’ piece-rate

   earnings so that their respective workweek earnings equaled or exceeded the minimum wage and

   from Defendants’ failure to reimburse the H-2A workers during their first week of employment

   for pre-employment expenses incurred and facilities primarily benefitting the Defendants, and to

   reimburse the H-2A workers for the full cost of their return transportation costs to Mexico at the

   conclusion of the Missouri harvest.

          134.    Defendants failed to pay the H-2A workers overtime wages as required by the

   FLSA for those workweeks they performed non-exempt packinghouse work and were employed

   in excess of 40 hours.

          135.    Pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b), the Farmworkers seek

   to prosecute their FLSA claims as a collective action on behalf of all H-2A temporary

   agricultural workers employed by Defendants during the 2018 southeast Missouri watermelon

   harvest. Notice of the pendency and any resolution of this action can be provided to the members

   of the class by mail, print publication, radio, internet publication, social media postings in H-2A

   Facebook groups, direct messages to individuals via Facebook Messenger, Instagram, and

   WhatsApp, and through nongovernmental organizations based in the employees’ sending

   communities in Mexico.

                                         CLAIMS FOR RELIEF

                                          COUNT I
                                (FAIR LABOR STANDARDS ACT)

          136.    This count sets forth a claim by the Farmworkers and similarly situated workers

   for Defendants’ violations of the FLSA.

                                                  - 44 -
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 45 of 104



          137.    Defendants violated the minimum wage provisions of the FLSA, 29 U.S.C. §

   206(a), by failing to pay the Farmworkers and similarly situated workers at least $7.25 for every

   compensable hour of labor performed in each workweek during which they were employed.

          138.    The violations of the minimum wage provisions of the FLSA as set out in

   Paragraph 137 resulted in part from Defendants’ failure to reimburse the Farmworkers and

   similarly situated workers during their first workweek of employment for expenses incurred

   primarily for the benefit of Defendants.

          139.    The violations of the minimum wage provisions of the FLSA as set out in

   Paragraph 137 resulted in part from Defendants’ failure to fully reimburse Plaintiffs Sabino

   Campuzano-Dominga, Roman Campuzano-Solano, Diego Cruz-Cruz, Quirino Eugenio-Lugo,

   Alfredo Lugo-Garcia, Fidencio Martinez-Gregorio, Oscar Merida-Godinez, Miguel Angel

   Morales-Tellez, Bernardo Santiago-Zaragoza, Bonifacio Villegas-Cerecedo, and Eduardo Yañez-

   Yañez during their final week of employment for their expenses in returning to their homes in

   Mexico after concluding their employment with Defendants.

          140.    The violations of the minimum wage provisions of the FLSA as set out in

   Paragraph 137 resulted in part from Defendants’ failure to credit the Farmworkers and similarly

   situated workers with all compensable hours worked.

          141.    Defendants violated the overtime provisions of the FLSA, 29 U.S.C. § 207, by

   failing to pay the Farmworkers and similarly situated workers at a rate not less than one and one-

   half times their regular rate for those workweeks during the 2018 southeastern Missouri

   watermelon harvest in which the Farmworkers and similarly situated workers performed non-

   exempt work packing watermelons and worked in excess of 40 hours.

          142.    As a consequence of Defendants’ violations of the minimum wage provisions of



                                                 - 45 -
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 46 of 104



   the FLSA as set forth in this count, each Farmworker and similarly situated worker is entitled to

   recover the amount of his unpaid minimum wages, an equal amount in liquidated damages, and

   attorney’s fees pursuant to 29 U.S.C. § 216(b).

          143.    As a consequence of Defendants’ violations of the overtime provisions of the

   FLSA as set forth in this count, each Farmworker and similarly situated worker is entitled to

   recover the amount of his unpaid overtime wages, an equal amount in liquidated damages, and

   attorney’s fees pursuant to 29 U.S.C. § 216(b).

                                          COUNT II
                                    (BREACH OF CONTRACT)

          144.    This count sets forth a claim for damages by the Farmworkers for Defendants’

   breach of its employment contracts with the Farmworkers, as embodied in the clearance orders

   described in Paragraphs 21, 22, 23, and 24.

          145.    With respect to the 2018 central Florida citrus and blueberry harvests, Defendants

   breached their employment contracts with Plaintiffs Diego Cruz-Cruz and Alfredo Lugo-Garcia

   by providing terms and conditions of employment that were materially different from those

   promised in the citrus and blueberry clearance order described in Paragraph 21, including the

   following:

                  a.     Failing to reimburse Plaintiffs Diego Cruz-Cruz and Alfredo Lugo-Garcia

          for the costs they incurred for inbound transportation between their respective homes in

          Mexico and the central Florida jobsite and their subsistence en route;

                  b.     Transporting Plaintiffs Diego Cruz-Cruz and Alfredo Lugo-Garcia in

          vehicles that lacked insurance at least equal to that required under the AWPA, 29 U.S.C.

          § 1841 and 29 C.F.R. § 500.105 and 29 C.F.R. §§ 500.120 to 500.128;



                                                 - 46 -
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 47 of 104



                 c.      Failing to pay Plaintiffs Diego Cruz-Cruz and Alfredo Lugo-Garcia wages

          at least equal to the AEWR for their labor during the central Florida citrus and blueberry

          harvests;

                 d.      Failing to keep and maintain accurate payroll records regarding the

          employment of Plaintiffs Diego Cruz-Cruz and Alfredo Lugo-Garcia during the 2018

          central Florida citrus and blueberry harvests; and

                 e.      Failing to provide Plaintiffs Diego Cruz-Cruz and Alfredo Lugo-Garcia

          with earning statements accurately reporting their respective hours worked.

          147.   With respect to the 2018 central Florida watermelon harvest, Defendants breached

   their employment contracts with Plaintiffs Quirino Eugenio-Lugo, Fidencio Martinez-Gregorio,

   and Noe Badillo-Flores by providing terms and conditions of employment that were materially

   different from those promised in the central Florida watermelon clearance order described in

   Paragraph 22, including the following:

                 a.      Failing to reimburse Plaintiffs Quirino Eugenio-Lugo, Fidencio Martinez-

          Gregorio, and Noe Badillo-Flores for the costs each of them incurred for inbound

          transportation between their homes in Mexico and the central Florida jobsite and their

          subsistence en route;

                 b.      Transporting Plaintiffs Quirino Eugenio-Lugo, Fidencio Martinez-

          Gregorio, and Noe Badillo-Flores in vehicles that lacked insurance at least equal to that

          required under the AWPA, 29 U.S.C. § 1841 and 29 C.F.R. § 500.105 and 29 C.F.R. §§

          500.120 to 500.128;




                                                 - 47 -
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 48 of 104



                 c.       Failing to pay Plaintiffs Quirino Eugenio-Lugo, Fidencio Martinez-

          Gregorio, and Noe Badillo-Flores wages at least equal to the AEWR for their labor

          during the 2018 central Florida watermelon harvest;

                 d.       Failing to keep and maintain accurate payroll records regarding the

          employment of Plaintiffs Quirino Eugenio-Lugo, Fidencio Martinez-Gregorio, and Noe

          Badillo-Flores during the 2018 central Florida watermelon harvest; and

                 e.       Failing to provide Plaintiffs Quirino Eugenio-Lugo, Fidencio Martinez-

          Gregorio, and Noe Badillo-Flores with earning statements accurately reporting their

          hours worked.

          148.   With respect to the 2018 north Florida watermelon harvest, Defendants breached

   their employment contracts with Plaintiffs Diego Cruz-Cruz, Quirino Eugenio-Lugo, Alfredo

   Lugo-Garcia, Fidencio Martinez-Gregorio, and Noe Badillo-Flores by providing terms and

   conditions of employment that were materially different from those promised in the north Florida

   watermelon clearance order described in Paragraph 22, including the following:

                 a.       Transporting Plaintiffs Diego Cruz-Cruz, Quirino Eugenio-Lugo, Alfredo

          Lugo-Garcia, Fidencio Martinez-Gregorio, and Noe Badillo-Flores in vehicles that lacked

          insurance at least equal to that required under the AWPA, 29 U.S.C. § 1841 and 29

          C.F.R. § 500.105 and 29 C.F.R. §§ 500.120 to 500.128;

                 b.       Failing to pay Plaintiffs Diego Cruz-Cruz, Quirino Eugenio-Lugo, Alfredo

          Lugo-Garcia, Fidencio Martinez-Gregorio, and Noe Badillo-Flores wages at least equal

          to the AEWR for their labor during the 2018 north Florida watermelon harvest;

                 c.       Failing to keep and maintain accurate payroll records regarding the

          employment of Plaintiffs Diego Cruz-Cruz, Quirino Eugenio-Lugo, Alfredo Lugo Garcia,



                                                 - 48 -
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 49 of 104



          Fidencio Martinez-Gregorio, and Noe Badillo-Flores during the 2018 north Florida

          watermelon harvest; and

                 d.       Failing to provide Plaintiffs Diego Cruz-Cruz, Quirino Eugenio-Lugo,

          Alfredo Lugo-Garcia, Fidencio Martinez-Gregorio, and Noe Badillo-Flores with earning

          statements accurately reporting their hours worked.

          149.   With respect to the 2018 southeastern Missouri watermelon harvest, Defendants

   breached their employment contracts with the Farmworkers by providing terms and conditions of

   employment that were materially different from those promised in the clearance orders described

   in Paragraph 23 (Exhibits A and B), including the following:

                 a.       Failing to contractually forbid their recruiters and agents from seeking or

          receiving payments or other compensation from the Farmworkers and other prospective

          H-2A workers;

                 b.       Failing to reimburse the Farmworkers for the costs each of them incurred

          for inbound transportation between their respective homes in Mexico and the

          southeastern Missouri jobsite and their subsistence en route;

                 c.       Failing to provide the Farmworkers housing at no charge that met

          applicable federal standards;

                 d.       Failing to either furnish the Farmworkers with free and convenient

          cooking and kitchen facilities or provide them with three meals per day at a rate of no

          more than $12.26 per day;

                 e.       Transporting the Farmworkers in vehicles that lacked insurance at least

          equal to that required under the AWPA, 29 U.S.C. § 1841 and 29 C.F.R. § 500.105 and

          29 C.F.R. §§ 500.120 to 500.128;



                                                  - 49 -
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 50 of 104



                  f.      Failing to pay the Farmworkers wages at least equal to the AEWR for

          their labor during the 2018 southeastern Missouri watermelon harvest;

                  g.      Failing to provide the Farmworkers with working conditions that complied

          with all applicable federal, state, and local laws and regulations, including those relating

          to field sanitation;

                  h.      Failing to provide the Farmworkers with work opportunities or

          compensation due them under the three-quarters guarantee;

                  i.      Failing to keep and maintain accurate payroll records regarding the

          Farmworkers’ employment during the 2018 southeastern Missouri watermelon harvest;

                  j.      Failing to provide the Farmworkers with earning statements accurately

          reporting their hours worked;

                  k.      Failing to fully reimburse Plaintiffs Sabino Campuzano-Dominga, Roman

          Campuzano-Solano, Diego Cruz-Cruz, Alfredo Lugo-Garcia, Oscar Merida-Godinez,

          Miguel Angel Morales-Tellez, Bernardo Santiago-Zaragoza, Bonifacio Villegas-

          Cerecedo, and Eduardo Yañez-Yañez for the costs each of them incurred for outbound

          transportation between southeastern Missouri and their respective homes in Mexico and

          their subsistence en route; and

                  l.      Directly or through their agents seeking or receiving payment from the

          Farmworkers for recruitment costs;

          150.    With respect to the North Carolina apple and hemp harvest, Defendants breached

   their employment contracts with Plaintiffs Quirino Eugenio-Lugo and Fidencio Martinez-

   Gregorio by providing terms and conditions of employment that were materially different from

   those promised in the clearance order described in Paragraph 24, including the following:



                                                  - 50 -
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 51 of 104



                  a.      Transporting Plaintiffs Quirino Eugenio-Lugo and Fidencio Martinez-

          Gregorio in vehicles that lacked insurance at least equal to that required under the

          AWPA, 29 U.S.C. § 1841 and 29 C.F.R. § 500.105 and 29 C.F.R. §§ 500.120 to 500.128;

                  b.      Failing to pay Plaintiffs Quirino Eugenio-Lugo and Fidencio Martinez-

          Gregorio wages at least equal to the AEWR for their labor during the North Carolina

          apple and hemp harvest;

                  c.      Failing to keep and maintain accurate payroll records regarding the

          employment of Plaintiffs Quirino Eugenio-Lugo and Fidencio Martinez-Gregorio during

          the North Carolina apple and hemp harvest;

                  d.      Failing to provide Plaintiffs Quirino Eugenio-Lugo and Fidencio

          Martinez-Gregorio with earning statements accurately reporting their hours worked; and

                  e.      Failing to fully reimburse Plaintiffs Quirino Eugenio-Lugo and Fidencio

          Martinez-Gregorio for the costs they incurred for outbound transportation between North

          Carolina and their respective homes in Mexico and their subsistence en route.

          151.    Defendants’ breaches of its employment contract obligations as described in this

   Count have caused the Farmworkers substantial injuries for which they seek damages to the

   fullest extent allowed in law or equity.

                                   COUNT III
           (TRAFFICKING VICTIMS PROTECTION REAUTHORIZATION ACT)
                          Forced Labor (18 U.S.C. § 1589)

          152.    This count sets forth a claim by the Farmworkers for Defendants’ violations of the

   TVPRA, 18 U.S.C. § 1589.

          153.    Defendants knowingly obtained the labor of the Farmworkers by threats of force

   and serious harm to them or their families. These threats were intended to cause the Farmworkers



                                                 - 51 -
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 52 of 104



   to believe that if they did not continue to work with Defendants’ crew in the 2018 southeastern

   Missouri watermelon harvest, they or their families suffer serious harm.

          154.    Defendants knowingly obtained the labor of the Farmworkers by threatening

   abuse of the law or legal process, including taking legal actions to bar them from obtaining

   future guestworker visas for employment in the United States. These threats were intended to

   cause the Farmworkers to believe that if they did not continue to work with Defendants’ crew in

   the 2018 southeastern Missouri watermelon harvest, they would suffer serious harm, including

   the denial of future guestworker visas to work in the United States.

          155.    Defendants knowingly benefitted financially from participation in a venture that

   engaged in forced labor. Among other things, Defendants financially benefited from their

   practices of employing the Farmworkers at substandard and unlawful wages and their collection

   of illegal recruitment fees and travel reimbursement kickbacks.

          156.    As a proximate result of Defendants’ violations of the TVPRA as set forth in this

   count, the Farmworkers have suffered injury and are entitled to recover compensatory damages

   including damages for emotional pain and suffering, punitive damages, and attorney’s fees,

   expert fees, and costs as authorized by 18 U.S.C. § 1595(a).

                                    COUNT IV
           (TRAFFICKING VICTIMS PROTECTION REAUTHORIZATION ACT)
                           Trafficking (18 U.S.C. § 1590)

          157.    This count sets forth a claim by the Farmworkers for Defendants’ violations of the

   TVPRA, 18 U.S.C. § 1590.

          158.    18 U.S.C. § 1590 provides that “[w]hoever knowingly recruits, harbors,

   transports, provides, or obtains by any means, any person for labor or services in violation of this

   chapter,” including the laws prohibiting forced labor, has engaged in unlawful behavior under



                                                  - 52 -
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 53 of 104



   the TVPRA.

          159.    Defendants knowingly recruited, transported, provided, and obtained the

   Farmworkers for labor and services in violation of the laws prohibiting forced labor, as described

   in the Farmworkers’ Third Count.

          160.    As a proximate result of Defendants’ violations of the TVPRA as set forth in this

   count, the Farmworkers have suffered injury and are entitled to recover compensatory damages

   including damages for emotional pain and suffering, punitive damages, and attorney’s fees,

   expert fees, and costs as authorized by 18 U.S.C. § 1595(a).

                                             COUNT V
                              (FLORIDA MINIMUM WAGE ACT)
              Section X, Article 24 of the Florida Constitution & Fla. Stat. § 448.110

          161.    This count sets forth a claim by Plaintiff Fidencio Martinez-Gregorio for

   Defendants’ violations of the Florida Minimum Wage Act, Fla. Stat. § 448.110(6)(a), during the

   2018 central and north Florida watermelon harvests.

          162.    In 2018 Defendant Marin J was an employer of Plaintiff Fidencio Martinez-

   Gregorio, whom it employed as its employee, within the meaning of the Florida Wage and Hour

   Act, Fla. Stat. § 448.01, because it hired him, directed and supervised his daily work activities,

   assigned him his tasks on a daily basis, and paid him wages for his labor.

          163.    Defendant Jorge J. Marin was an employer of Plaintiff Fidencio Martinez-

   Gregorio in 2018 within the meaning of the Florida Minimum Wage Act, Fla. Stat. § 448.110,

   because, among other things, he determined what tasks Plaintiff Fidencio Martinez-Gregorio

   would perform each day, supervised his performance of his assigned tasks, and paid him wages

   for his labor. As a joint employer, Defendant Jorge J. Marin was contractually bound, along with

   Marin J, to Plaintiff Fidencio Martinez-Gregorio by the terms of his employment contracts.



                                                  - 53 -
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 54 of 104



          164.    Defendants paid Plaintiff Fidencio Martinez-Gregorio less wages than the wages

   to which he was entitled at the Florida Minimum Wage Act, as set out in Paragraphs 51 to 73.

          165.    Plaintiff Fidencio Martinez-Gregorio has complied with the notice requirements

   of Fla. Stat. § 448.110(6)(a), notifying Defendants of the violations described in Paragraphs 51 to

   73, and of Plaintiff Fidencio Martinez-Gregorio’s intent to initiate this action. The notice to

   Defendants identified the minimum wages to which Plaintiff Fidencio Martinez-Gregorio was

   entitled, estimated work dates and hours for which payment was sought, and estimated the total

   amount of unpaid wages sought through the date of the notice. Defendants failed to pay the

   unpaid wages or otherwise resolve the claim within 15 days of their receipt of the letter.

          166.    As a result of Defendants’ failure to pay wages as described in Paragraphs 51 to

   73, Plaintiff Fidencio Martinez-Gregorio is entitled to the full amount of his unpaid wages for his

   work during the 2018 central and north Florida watermelon harvests and an amount equal to

   twice the amount of unpaid wages as liquidated damages, as well as costs and attorney’s fees.

                                          COUNT VI
                               (MISSOURI WAGE PAYMENT LAW)
                                     Mo. Rev. Stat. § 290.527

          167.    This count sets forth a claim by the Farmworkers for Defendants’ violations of the

   Missouri wage payment law, Mo. Rev. Stat. § 290.527, during the 2018 southeastern Missouri

   watermelon harvest.

          168.    By their actions described in Paragraphs 100 to 119, Defendants paid the

   Farmworkers wages less than the Missouri minimum wage for their employment during the 2018

   southeastern Missouri watermelon harvest.

          169.    Defendants failed to pay the Farmworkers overtime wages as required by law for

   their non-exempt work during the 2018 southeastern Missouri watermelon harvest.



                                                  - 54 -
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 55 of 104



          170.    As a result of Defendants’ failure to pay minimum and overtime wages as

   required by Missouri law, the Farmworkers are entitled to the full amount of these unpaid

   minimum and overtime wages and an amount equal to twice the unpaid wages as liquidated

   damages, as well as costs and attorney’s fees.

                                      COUNT VII
                         (NORTH CAROLINA WAGE AND HOUR ACT)
                                   N.C.G.S. § 95-25.6

          171.    This count sets forth a claim by Plaintiffs Quirino Eugenio-Lugo and Fidencio

   Martinez-Gregorio for Defendants’ violations of the North Carolina Wage and Hour Act,

   N.C.G.S. § 95-25.6, during the 2018 North Carolina apple and hemp harvest.

          172.    In 2018 Defendant Marin J. was an employer of Plaintiffs Quirino Eugenio-Lugo

   and Fidencio Martinez-Gregorio, whom it employed as its employees, within the meaning of the

   North Carolina Wage and Hour Act, N.C.G.S. § 95-25.2(5), because it hired Plaintiffs Quirino

   Eugenio-Lugo and Fidencio Martinez-Gregorio, directed and supervised their daily work

   activities, assigned them their tasks on a daily basis, and paid them wages for their labor.

          173.    Defendant Jorge J. Marin was an employer of Plaintiffs Quirino Eugenio-Lugo

   and Fidencio Martinez-Gregorio, whom he employed as his employees, in 2018 within the

   meaning of the North Carolina Wage and Hour Act N.C.G.S. § 95-25.2(5), because, among other

   things, he determined what tasks Plaintiffs Quirino Eugenio-Lugo and Fidencio Martinez-

   Gregorio would perform each day, supervised their performance of their assigned tasks, and paid

   them wages for their labor. As a joint employer, Defendant Jorge J. Marin was contractually

   bound, along with Defendant Marin J, to Plaintiffs Quirino Eugenio-Lugo and Fidencio

   Martinez-Gregorio by the terms of their employment contracts.




                                                    - 55 -
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 56 of 104



          174.    By their actions described in Paragraphs 120 to 130, Defendants failed to pay

   Plaintiffs Quirino Eugenio-Lugo and Fidencio Martinez-Gregorio at least the applicable AEWR

   on their regular payday, as required by the North Carolina Wage and Hour Act.

          175.    As a result of Defendants’ failure to pay wages as described in Paragraphs 120 to

   130, Plaintiffs Quirino Eugenio-Lugo and Fidenco Martinez-Gregorio are entitled to the full

   amount of their unpaid wages for their work during the 2018 North Carolina apple and hemp

   harvest and an amount equal to the amount of unpaid wages as liquidated damages, in

   accordance with N.C.G.S. § 95-25.22.

                                      PRAYER FOR RELIEF

   WHEREFORE, the Farmworkers request that this Court enter an order:

          a.      Allowing this action to proceed as a representative action pursuant to 29 U.S.C. §

   216(b) for all H-2A workers employed by Defendants in Missouri during the 2018 watermelon

   harvest and whose wages were below the wages required to be paid by the FLSA;

          b.      Ordering that notice of the lawsuit be issued in an effective manner to the

   members of the putative class described in Paragraph 135 so that similarly situated employees

   may promptly file consent forms and join this action;

          c.      Declaring that Defendants, by the acts and omissions described above, violated

   the Farmworkers’ rights under the FLSA, as set forth in Count I;

          d.      Granting judgment in favor of the Farmworkers and against Defendants, jointly

   and severally, on their FLSA minimum wage claims set forth in Count I and awarding each of

   the Farmworkers his unpaid minimum wages and an equal amount in liquidated damages, and

   attorney’s fees;




                                                 - 56 -
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 57 of 104



          e.      Granting judgment in favor of those similarly situated who consent to join this

   action on their FLSA minimum wage claims set forth in Count I and awarding each worker the

   amount of his unpaid minimum wages, along with an equal amount as liquidated damages, and

   attorney’s fees;

          f.      Granting judgment in favor of Farmworkers and against Defendants, jointly and

   severally, on their FLSA overtime wage claims set forth in Count I and awarding each of these

   Farmworkers his unpaid overtime wages and an equal amount in liquidated damages, and

   attorney’s fees;

          g.      Granting judgment in favor of those similarly situated who consent to join this

   action on their FLSA overtime wage claims set forth in Count I and awarding each worker the

   amount of his unpaid overtime wages, along with an equal amount as liquidated damages, and

   attorney’s fees;

          h.      Granting judgment in favor of the Farmworkers and against Defendants, jointly

   and severally, on the breach of contract claims set forth in Count II, and awarding each of the

   Farmworkers his actual and compensatory damages;

          i.      Granting judgment in favor of the Farmworkers and against Defendants, jointly

   and severally, on their TVPRA forced labor claim as set forth in Count III and awarding each of

   the Farmworkers damages, including compensatory and punitive damages, as well as costs and

   attorney’s fees;

          j.      Granting judgment in favor of the Farmworkers and against Defendants, jointly

   and severally, on their TVPRA forced labor claim as set forth in Count IV and awarding each of

   the Farmworkers damages, including compensatory and punitive damages, as well as costs and

   attorney’s fees;



                                                 - 57 -
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 58 of 104



          k.      Granting judgment in favor of Plaintiff Fidencio Martinez-Gregorio and against

   Defendants, jointly and severally, on his claims under the Florida Minimum Wage Act set forth

   in Count V and awarding Plaintiff Fidencio Martinez-Gregorio his unpaid wages and an amount

   equal to twice these unpaid wages as liquidated damages, as well as costs and attorney’s fees;

          l.      Granting judgment in favor of the Farmworkers and against Defendants, jointly

   and severally, on their claims under the Missouri wage payment law forth in Count VI and

   awarding each of the Farmworkers his unpaid minimum and overtime wages due under Missouri

   law, along with an amount equal to twice these unpaid wages as liquidated damages, as well as

   costs and attorney’s fees;

          m.      Granting judgment in favor of Plaintiffs Quirino Eugenio-Lugo and Fidencio

   Martinez-Gregorio and against Defendants, jointly and severally, on their claims under the North

   Carolina Wage and Hour Act set forth in Count VII and awarding Plaintiffs Quirino Eugenio-

   Lugo and Fidencio Martinez-Gregorio their unpaid wages and an amount equal to these unpaid

   wages as liquidated damages, as well as costs and attorney’s fees;

          n.      Awarding the Farmworkers their costs of this litigation; and

          o.      Granting such other relief as this Court deems just and appropriate.

                                                Respectfully submitted,

                                                /s/ Gregory S. Schell
                                                Gregory S. Schell
                                                Florida Bar Number 287199
                                                Southern Migrant Legal Services
                                                A Project of Texas RioGrande Legal Aid, Inc.
                                                311 Plus Park Boulevard, Suite 135
                                                Nashville, Tennessee 37217
                                                Telephone:     (615) 538-0725
                                                Facsimile:     (615) 366-3349
                                                Email: gschell@trla.org

                                                Julie M. Larson

                                                 - 58 -
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 59 of 104



                                      Missouri Bar Number 70500
                                      Legal Aid of Western Missouri, Inc.
                                      4001 Blue Parkway, Suite 300
                                      Kansas City, Missouri 64130
                                      Telephone:    (816) 474-1413
                                      Facsimile:    (816) 474-9751
                                      Email         jlarson@lawmo.org
                                      Appearing Pro Hac Vice

                                      Attorneys for Plaintiffs




                                       - 59 -
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 60 of 104



                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on June 30, 2020, a true and complete copy of the foregoing
   proposed second amended complaint was furnished by electronic mail to Defendants at
   Marin213@icloud.com, and by first class United States mail, postage prepaid, to the following:

                         Jorge J. Marin
                         2148 North Torrington Road
                         Avon Park, Florida 33825

                         Marin J Corp
                         c/o Jorge J. Marin
                         2148 North Torrington Road
                         Avon Park, Florida 33825




                                               /s/ Gregory S. Schell
                                               Gregory S. Schell




                                                - 60 -
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 61 of 104




           EXHIBIT A
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 62 of 104
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 63 of 104
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 64 of 104
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 65 of 104
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 66 of 104
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 67 of 104
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 68 of 104
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 69 of 104
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 70 of 104
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 71 of 104
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 72 of 104
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 73 of 104
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 74 of 104
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 75 of 104
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 76 of 104
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 77 of 104
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 78 of 104
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 79 of 104
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 80 of 104
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 81 of 104
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 82 of 104
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 83 of 104




           EXHIBIT B
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 84 of 104
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 85 of 104
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 86 of 104
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 87 of 104
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 88 of 104
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 89 of 104
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 90 of 104
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 91 of 104
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 92 of 104
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 93 of 104
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 94 of 104
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 95 of 104
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 96 of 104
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 97 of 104
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 98 of 104
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 99 of 104
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 100 of 104
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 101 of 104
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 102 of 104
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 103 of 104
Case 2:20-cv-14058-RLR Document 57 Entered on FLSD Docket 07/16/2020 Page 104 of 104
